                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 QUINTIN J. MAYWEATHER-BROWN,

                     Plaintiff,

                     v.                          CAUSE NO.: 3:14-CV-2089-JD-MGG

 STEFFANY BIGLER, et al.,

                     Defendants.

                                  OPINION AND ORDER

      Quintin J. Mayweather-Brown, a prisoner without a lawyer, is proceeding

against Lieutenant Steffany Bigler, Captain John Perry, and Gary Yoder for failing to

provide him with appropriate conditions of confinement, including adequate clothing,

bedding, and heat while housed at the Elkhart County Jail (“Elkhart Jail”) in violation of

the Fourteenth Amendment. (ECF 32; 143.) He is also proceeding against Lieutenant

Bigler, Captain Perry, Dr. Josh Mathew, Robbin Yohn, and Mr. Yoder for failing to

provide him with constitutionally adequate medical care while housed at the Elkhart

Jail in violation of the Fourteenth Amendment. (Id.) On October 15, 2018, Mayweather-

Brown filed a motion for summary judgment asserting he is entitled to judgment as a

matter of law on his claims. (ECF 200.) On December 4, 2018, the Defendants responded

by filing cross-motions for summary judgment (ECF 210; 213) asserting there are no

genuine issues of material fact to support Mayweather-Brown’s claims. The cross-

motions for summary judgment were accompanied by notices informing Mayweather-

Brown of the motions as required by N.D. Ind. L.R. 56-1(f). (ECF 215; 216.) On February
19, 2019, Mayweather-Brown filed a reply (ECF 231, 232-1) and, on April 15, 2019, he

filed a sur-reply. (ECF 258.) On August 2, 2019, Dr. Mathew, Yohn, and Yoder filed a

response to Mayweather-Brown’s sur-reply. (ECF 286.)

FACTS 1

       Mayweather-Brown was a pretrial detainee at the Elkhart Jail from March 20,

2014 to June 6, 2014, when he was transferred to the Indiana Department of Correction

(“IDOC”). (ECF 212-2 at ¶ 5, 212-2 at 6-8, 42-55, 212-4 at 27:15-20.) He returned to the

Elkhart Jail on May 22, 2015 and remained there until January 21, 2016, when he was

again transferred to the IDOC. (Id.)

       Mayweather-Brown has sued Lieutenant Bigler, Captain Perry, Dr. Mathew, Mr.

Yoder and Ms. Yohn. Bigler was employed by the Elkhart County Sheriff’s Department

(“Sheriff’s Department”) as a Sergeant and Lieutenant in the Corrections Division from

August 2003 through October 2015. (ECF 212-1 at ¶¶ 2, 3.) Perry was employed by the

Sheriff’s Department as the Captain of the Corrections Division throughout the time

period relevant to this case. (ECF 212-2 at ¶¶ 2, 3.)

       Dr. Mathew is a psychiatrist who works for Correct Care Solutions (“CCS”), a

private company that contracted with the Sheriff’s Department to provide healthcare to

inmates at the Elkhart Jail. (ECF 212-5 at ¶ 3.) He is responsible for providing mental

health services by diagnosing inmates who have behavioral and psychiatric disorders,

prescribing and managing psychiatric medication for inmates, and seeing inmates as



       1The facts are largely uncontested, and the court has borrowed heavily from the Defendants’
Statement of Material Facts. (ECF 212.)

                                                  2
needed for acute psychiatric issues. (Id. at ¶ 4.) Dr. Mathew creates treatment plans for

inmates and advises mental health staff on how best to treat inmates; however, he does

not take an active role in monitoring the day-to-day mental healthcare of inmates. (Id.)

       Yoder is a licensed clinical social worker and was employed by CCS at the

Elkhart Jail during the relevant period. (ECF 212-7 at ¶¶ 2, 3.) He provided mental

health counseling services by assisting inmates who had acute mental health issues and

worked with doctors who developed treatment plans for inmates. (Id. at ¶ 4.) Yoder did

not diagnose inmates, prescribe medication, or dictate treatment plans for inmates. (Id.)

He also did not direct the actions of correctional officers and only carried out the

treatment plans established by jail physicians. (Id.)

       Yohn, a registered nurse, was employed as a Health Services Administrator by

CCS at the Elkhart Jail during the relevant period. (ECF 212-6 at ¶ 3.) Her position was

primarily administrative in nature because she served as the liaison between the Elkhart

Jail Administration and the medical department. (Id. at ¶ 4.) Yohn’s duties entailed

ordering medical supplies, hiring medical staff, maintaining nursing staff schedules,

responding to inmate grievances regarding medical issues, and handling human

resource issues for the medical staff. Id. She did not have the authority to prescribe

medications, recommend treatments, or refer patients to specialists. (Id.)

March 20, 2014 to June 6, 2014

       On the morning of March 20, 2014, Mayweather-Brown was booked into the

Elkhart Jail. (ECF 212-3 at 55.) Immediately upon his intake, he was referred to mental

health staff because he had made suicide threats to the police officers who had


                                             3
transported him to jail. (Id. at 53-54.) However, once Mayweather-Brown arrived at the

Elkhart Jail, he told the jail’s staff that he was not going to harm himself. (Id. at 55.) Dr.

John Foster, a jail doctor, prescribed Remeron (antidepressant medication), Zyprexa

(antipsychotic medication), Haldol (antipsychotic medication), and Ativan (anxiety

medication) for his symptoms. (Id. at 56.) At that time, Mayweather-Brown did not have

a comprehensive intake screening because he was combative. (Id. at 57, 59.) Despite

telling medical staff that he did not intend to harm himself, he told one staff member

that, “If I go in a padded cell I will cause problems for everyone.” (Id. at 61.)

        At 2:00 p.m. on March 20, 2014, Mayweather-Brown became upset about his legal

charges and was taken to a classroom to walk around and calm down. (ECF 212-3 at 73.)

Twenty minutes later at 2:21 p.m., Dr. Foster was alerted that Mayweather-Brown had

attempted to hang himself with a blanket and was complaining of not being able to feel

his body from his neck down. (Id. at 76-77.) Jail officers, however, were able to see there

was slack in the blanket around his neck and he was moving his head on his own. (Id.)

Mayweather-Brown was then transported to the medical unit on a backboard where Dr.

Foster observed that he was able to move his arms. (Id.) Dr. Foster examined him and

noted that all of his reflexes were intact, and he could move all of his appendages. Id.

He complained that he had neck pain, but while he was waiting for a neck x-ray,

admitted that there was nothing wrong with his neck. 2 (Id. at 70-71, 76-77.)




         2 At some point after Mayweather-Brown attempted to commit suicide, he was asked to remove

his clothes but was reluctant to do so. (ECF 238 at 47.) Several jail officers forced Mayweather-Brown to
the floor where they removed his clothing. (Id.) As a result of the incident, one jail officer was demoted
from his supervisory position. (ECF 280-1 at 1-8.) However, that jail officer is not a defendant in this case.

                                                      4
        At 3:30 p.m. on March 20, 2014, Mayweather-Brown refused his medication,

stating “Don’t give me a f****** shot. That s*** better be court ordered. I ain’t taking

s***.” (ECF 212-3 at 68.) He was extremely agitated and aggressive, and stated that he

would “get every worker here.” (Id.) About two hours later at t 5:45 p.m., another jail

doctor, Dr. Robbins ordered an Ativan injection. (Id. at 64-65.) However, at 8:10 p.m., he

refused his medications and would not sign a refusal of treatment form. (Id. at 64.) At

around 9:30 p.m., he tied a wire around his neck and threatened suicide. (Id.) However,

he agreed to turn over the wire to medical staff upon receiving several cups of water.

(Id.)

        The next day, on March 21, 2014, Mayweather-Brown refused his medication and

would not sign the refusal of treatment form. (ECF 212-3 at 81-82.) At 9:40 a.m. that day,

he was evaluated by mental health staff. (Id. at 96.) They noted that he had attempted to

kill himself three times in the past twenty-four hours, verbalized intentions to drown

himself, threatened to bang his head on the floor until he injured himself, and injured

an officer by punching and biting him. (Id.) Mayweather-Brown also refused his last

two meals, dismantled the intercom system in his room, and tied the wires from the

intercom system around his neck. (Id.)

        At 9:47 a.m. on March 21, 2014, Mayweather-Brown refused to give his blanket

and sleeping mat to jail officers. (ECF 212-3 at 92.) He was verbally abusive and

threatened the officers. Id. Jail officers had to employ pepper spray to gain control of

Mayweather-Brown and he was placed in a restraint chair. (Id.) Once restrained, he




                                              5
stated that, after he was released from the chair, he was going to “bang [his] head on the

floor until [he had] a concussion.” (Id.) He then threatened to “kill every officer.” (Id.)

       At about 12:00 p.m., while he was still being restrained, Mayweather-Brown

threatened to drown himself by putting his head in the toilet. (ECF 212-3 at 88, 93, 95.)

He continued to yell, threaten himself and threaten staff, and refused to take his

medications. (Id.) However, he later agreed to take Ativan but refused it when it was

provided to him. (Id.) Later that evening, Mayweather-Brown declared that he was “on

a water strike” and demanded to be hooked up to an IV. (Id. at 94.) He started drinking

water and Boost, a nutritional meal shake, the next morning. (Id.)

       Yoder, a licensed clinical social worker at the jail, initially became aware of Mr.

Mayweather-Brown on March 21, 2014, during a meeting with correctional and medical

staff. (ECF 212-7 at ¶ 5.) Yoder subsequently consulted with Dr. Mathew, a psychiatrist

at Oaklawn Hospital, to request that Mayweather-Brown be admitted for inpatient

psychiatric care. (Id. ¶ 6.) Dr. Mathew refused to admit him because Oaklawn was not

equipped to manage his violent behavior. (Id.)

       On March 22, 2014, Mayweather-Brown again refused to take his medications.

(ECF 212-3 at 98-102.) At 12:36 p.m., Nurse Williams noted that jail staff had used

pepper spray on Mayweather-Brown twice in one hour and he refused to allow the

nurses to clean and bandage scratches on his arms. (Id. at 106.) Around 1:49 p.m., Mr.

Mayweather-Brown remained verbally aggressive with staff and continued to request

medical help but would then refuse help when it was offered. (Id.) Around 2:03 p.m., he

again asked for medical help. (Id. at 105-06.) When medical staff asked what he needed,

                                              6
he replied “I don’t know, I just need help and you’re not helping.” (Id.) Mayweather-

Brown continued to be verbally aggressive to medical staff. (Id.)

       In the evening of March 22, 2014, Mayweather-Brown asked to be put in the

restraint chair and stated he would harm himself if he were released from the chair.

(ECF 212-3 at 105.) He refused medication, water, Boost, and a check of his vital signs.

(Id.) Mayweather-Brown was released from the restraint chair later that evening and

was given water and food. (Id.) Because he complained of nausea, the jail doctor

ordered anti-nausea medication. (Id. at 104.)

       The next day, on March 23, 2014, Mayweather-Brown refused his meals and

medications, except for his anti-nausea medication. (ECF 212-3 at 108, 113.) At about

7:50 a.m., Mayweather-Brown complained that he could not breathe. (Id. at 114.) He was

examined and it was noted that his oxygen saturation was at ninety-eight percent. (Id.)

However, he refused his inhaler. (Id.) At 8:24 a.m., Mr. Mayweather-Brown complained

of vomiting and told the nurses that he needed IV fluids and potassium. (Id.) He stated

“[c]all the doctor and tell him that s***. I’m [] dehydrated and [will] sue you d******

nurses and doctors.” (Id. at 114-15.) Around noon, he was given a meal tray, and he ate

his lunch. (Id. at 115.)

       On March 24, 2014, Mayweather-Brown refused his Ativan and Boost. (ECF 212-3

at 116-117.) At 8:30 a.m., he was observed sitting in his cell and did not exhibit signs of

negative behavior. (Id. at 123-124.) Yoder followed up with him at 2:00 p.m. and noted

that he remained agitated and hostile, and that he made several threats toward staff. (Id.

at 121.) Mayweather-Brown requested that he be released from suicide watch, but

                                             7
Yoder noted that his behavior did not warrant being released from suicide watch. (Id.)

Yoder met with Mayweather-Brown’s family to discuss the option of bonding him out

of jail. (ECF 212-7 at ¶7.) However, they had not yet decided if they wanted to take that

action and were concerned that if he were released, he would be brought back to jail

immediately. (Id.)

       At about 3:00 p.m. that day, Mayweather-Brown put his face in the toilet. (ECF

212-3 at 123.) His examination showed he had normal vital signs, but he refused to

speak with the nursing staff. Id. Later that afternoon, he was placed in the restraint chair

because he was picking paint chips off his cell wall. (Id.) He was released from the

restraint chair by 8:20 p.m. and refused his evening medications. (Id.)

       On March 25, 2014, Mayweather-Brown refused to take his morning medications

because he felt that staff were “just trying to control [his] emotions.” (ECF 212-3 at 129,

148.) At 9:40 a.m., he was observed putting a towel around his neck and, subsequently,

he was placed in the restraint chair. (Id. at 132-34.) After being restrained, he began

yelling at officers. (Id. at 139.) He was offered the chance to return to his cell but stated

that, if he was placed back in his cell, he would get paint chips off the wall to slit his

throat. (Id. at 148.) At around 11:15 a.m., Yoder met with Mayweather-Brown and

offered to take him out of the restraint chair and place him back in his cell. (Id. at 144.)

However, he requested that he remain in the restraint chair, stating “no, I hate it in

there, I like it out here, and I can watch everything going on.” (Id.) At 6:10 p.m.,

Mayweather-Brown was released from the restraint chair and was given a suicide




                                               8
smock and blanket. (Id. pg. 149.) However, because he refused to enter his cell without a

sleeping mat, he was placed back in the restraint chair. (Id.)

       The next day, on March 26, 2014, Mayweather-Brown refused Boost and his

Ativan. (ECF 212-3 at 151.) Yoder followed-up with him and noted that he became

agitated when he was reminded of his many suicidal and self-harm gestures. (Id. pg.

154.) Yoder explained that he would need to have stable behavior for three days before

he could be considered for a lower level of suicide watch. (Id.) This news agitated

Mayweather-Brown and he began at Yoder. (Id.) In fact, he told Yoder repeatedly that

jail staff was “depriving him of his rights.” (Id.)

       On March 27, 2014, Mayweather-Brown refused his Boost and Ativan. (ECF 212-3

at 159-60.) Yoder followed-up with him and noted that his behavior had improved

somewhat. (Id. at 162.) Mayweather-Brown requested that he be downgraded to a level-

three suicide watch (a less intensive level of suicide observation, but Yoder told him

that his suicide level could not be lowered that day. (Id.) His behavior then escalated,

and he began swearing at Yoder, who noted that “unless [he] give Mr. Mayweather-

Brown exactly what he wants he will be certain everyone knows he is pissed about the

alternatives.” (Id.) Yoder also noted that jail staff had raised concerns that Mayweather-

Brown was adversely impacting them. (Id.) However, on March 27, 2014, there were

reports of Mayweather-Brown attempting to harm himself. (Id. at 165.)

       On March 28, 2014, Dr. Robbins placed Mayweather-Brown on a level-three

suicide watch. (ECF 212-3 at 171.) Later in the day, however, when he learned that his

family would not post bond to release him from jail, his behavior escalated. (Id.) He

                                               9
began screaming “I’m going to finish what I started, this is going to be a long

weekend.” (Id.) Yoder reported that his anger was completely unmanageable. (Id.)

       On March 29, 2014, Mayweather-Brown reported that he was throwing up and

needed medical assistance. (ECF 212-3 at 180.) He was verbally aggressive and refused

the liquid diet ordered by the medical provider. (Id.) A nurse examined him and noted

there were no signs of vomit in his cell, and he did not appear to be malnourished or

dehydrated. (Id.) The nurse explained to Mayweather-Brown that emotional upset can

cause stomach upset, and he responded by saying “you don’t know nothing b**** move

out of the way.” (Id.)

       At 7:50 p.m. on March 29, 2014, Mayweather-Brown was observed talking with

the chaplain but did not exhibit negative behaviors. (ECF 212-3 at 182.) At 9:30 p.m.,

medical staff was notified that he was ripping his sleeping mat cover apart and telling

officers that he was going to “slit his f****** wrist.” (Id.) Mayweather-Brown was put in

the restraint chair briefly, and then released back to his cell when he agreed to take his

Ativan. (Id.)

       In March 2014, Mayweather-Brown continued to display aggressive behavior.

For example, on March 30, 2014, he remained on level-two suicide watch. (ECF 212-3 at

184.) The next day, on March 31, 2014, an Elkhart Superior Court Judge authorized jail

doctors to administer medication over his objection due to his extreme behavior. (Id. at

185.) On that day, he also made several gestures to harm himself by tying things around

his neck. (Id. at 187.)




                                            10
        On April 1, 2014, Mayweather-Brown refused to take his medications. (ECF 212-3

at 199.) Mental health staff followed-up with him and noted that he blamed the jail

officers’ actions for his outbursts and negative behavior. (Id. at 201.) For example, he

told officers that he would tear up a padded cell if he were put in one and, after officers

put him in a padded cell, he destroyed it. (Id.) Mayweather-Brown felt that this was the

jail officers’ fault. (Id.)

        On April 2, 2014, Mayweather-Brown refused his morning medications. (ECF

212-3 at 204.) He was released from suicide precautions and housed in the K-pod. (Id. at

207.) He expressed anxiety about being taken off of suicide watch status but remained

hopeful that his sister would bond him out of jail the next day. (Id.) Furthermore, in

early April 2014, Mayweather-Brown also refused to take his Zyprexa and Remeron

medications. (Id. at 222, 225.)

        On April 10, 2014, at about 3:30 p.m., Mayweather-Brown reported that he

ingested multiple pills and swallowed shampoo. (ECF 212-3 at 233, 236.) Dr. Foster

examined him and reported that he exhibited this behavior because he could not get in

contact with his sister. (Id. at 223.) Dr. Foster advised that, even after taking multiple

Thorazine and Ativan tablets, he was still below the daily maximum dose for these

medications and they should not cause him any medical problems. (Id. at 235.) At 4:00

p.m., Mayweather-Brown was in his cell and urinated on himself. (Id. at 236-37.) He

urinated on himself again around 4:40 p.m., 5:15 p.m., and 5:50 p.m. (Id.)

        On April 11, 2014, Mayweather-Brown refused his morning medications. (ECF

212-3 at 238, 240.) During a mental health assessment that day, he told staff that he

                                             11
“made the whole story up—I didn’t intend to kill myself.” (Id. at 242.) Dr. Robbins

noted that he made up his attempted overdose and expressed his desire to be taken off

of suicide watch. (Id. at 244.) At 10:00 p.m., he refused his Zyprexa, saying “I don’t want

the Zyprexa but I want the others. I don’t know why I don’t want it, I just don’t want

it.” (Id. at 247.) He also threatened jail staff, saying “I’m getting really sick of this, I got a

big lawsuit coming with the news and everything coming, lots of people are going to

lose their jobs.” (Id.)

       The next day, on April 12, 2014, Mayweather-Brown once again refused his

morning medications. (ECF 212-3 at 248.) The next day, on April 13, 2014, he remained

on a level-two suicide watch. (Id. at 250-51.) He refused his antipsychotic medication

because he believed that the “jail was trying to find him incompetent” and he wanted

“to show everyone that he does not need the medication.” (Id.) Mayweather-Brown did

not engage in disruptive behavior and requested Ativan at 11:15 p.m. for agitation. (Id.

at 252.)

       On April 14, 2014, Mayweather-Brown stated he would not take Zyprexa because

he was no longer taking antipsychotic medication. (ECF 212-3 at 253.) At 7:30 a.m., he

was observed by mental health staff resting in his cell with his sleeping mat and

blanket. (Id. at 257.) He had a discussion with mental health staff about his mental

health diagnosis and the criteria needed to be considered for a state mental hospital. (Id.

at 256.) Around 2:00 p.m., Mayweather-Brown became upset when his medication was

crushed into a cup without him watching. (Id. at 254.) He cursed, yelled at, and

threatened the nursing staff. (Id.) The nursing staff told Mayweather-Brown that they

                                                12
would crush the medication with him watching, and they offered to do that

immediately, but he refused his medications. (Id.)

        On April 15, 2014, Mayweather-Brown refused to take his morning medications.

(ECF 212-3 at 258.) Yoder followed-up with him on suicide watch and noted that he had

voiced no suicidal ideations. (Id. at 261.) He was antagonistic toward nursing staff. (Id.)

Yoder noted that he had been seen by Dr. Robbins, who opined that he was controlling

and his attention seeking behavior was consistent with anti-social personality disorder.

(Id.) At 10:00 a.m., he was cleared from suicide watch to return to general population.

(Id. at 264.)

        Also, on April 15, 2014, Mayweather-Brown wrote a letter to the Elkhart County

Sheriff, Bigler, and Perry. (ECF 212-3 at 259.) In his letter, he explained that he had been

intentionally provoked by being placed in situations “knowing full well where the

situations have led to in the past.” (Id.) He further explained that he had a well-

documented history of post-traumatic stress disorder (P.T.S.D.), which had never been

documented by mental health staff, and claimed the jail staff was mentally abusing him

by placing him in situations he did not like and “triggering his P.T.S.D.” (Id.)

        The next day, on April 16, 2014, Yoder assisted in developing a mental health

treatment plan for Mayweather-Brown. (ECF 212-3 at 266.) He was diagnosed with

impulse control disorder and antisocial personality disorder. (Id.) The focus of the

treatment plan was to manage his agitation and suicidal gestures. (Id.)

        On April 17, 2014, Mayweather-Brown refused to take his morning medications.

(ECF 212-3 at 268.) At 7:00 a.m., medical staff was called to his cell because he reported

                                             13
being short of breath. (Id.) When a nurse arrived at his cell, Mayweather-Brown refused

to do a pulmonary function test, stating “I don’t need to do all that cause it’s going to

throw me into an attack….see you nurses all don’t know what the h*** you [are] doing.”

(Id.) The nurse who examined him noted that his oxygen saturation was ninety-six

percent and he was neither whistling nor wheezing, and his breathing was even and

unlabored. (Id.) When the nurse gave Mayweather-Brown his inhaler, he did not take

puffs from it but instead simply gave it back to her and walked upstairs. (Id.)

       On April 18, 2014, Yoder met with Mayweather-Brown and noted that he

continued to request changes in his medication. (ECF 212-3 at 272.) He denied that he

was psychotic and refused to take antipsychotic medication but requested Geodon

(antipsychotic medication). (Id.) He also expressed anxiety over his pending court

hearings. (Id. at 273.)

       On April 24, 2014, Mayweather-Brown was scheduled for a chronic care asthma

visit with Dr. Foster. (ECF 212-3 at 280.) Dr. Foster noted that he initially refused to go

to his appointment but arrived later in the day to see him. (Id.) During the appointment,

he threatened physical violence if he could not immediately leave the appointment and

then left with another group of inmates and went back to his unit. (Id. at 279-80, 283.)

Dr. Foster noted that he manipulated medical staff by refusing to use his Albuterol

inhaler and then would ask to use it immediately after nurses left his unit. (Id. at 280.)

He also noted that Mayweather-Brown’s asthma was mild and could be controlled with

medication, but he was non-compliant and deceptive in saying that nurses did not bring

him his medication. (Id. at 282.)

                                             14
       Five days later, on April 29, 2014, Mayweather-Brown once again refused to take

his morning medication. (ECF 212-3 at 286.) That day, he also refused his evening

medications stating: “I plan to be in the chair all night so I don’t need them.” (Id. at 287.)

At 5:45 p.m., he asked to be seen by medical staff. (Id. at 299.) However, after medical

staff arrived, he refused to identify his medical issue and refused to speak with the

nurse because he “doesn’t like” the nurse who was available to see him. (Id.) The

medical staff left after Mayweather-Brown refused care, and he became aggressive and

combative with jail officers and was placed in the restraint chair. (Id. at 299, 301.) The

medical staff then returned thirty minutes later because he stated he was having an

asthma attack. (Id. at 299.) However, once the medical staff arrived, they observed

Mayweather-Brown was not in distress because he was yelling and cursing at jail

officers. (Id.) He was administered his asthma inhaler. (Id.)

       After being placed in the restraint chair, Mayweather-Brown refused to have

restraint chair assessments at 5:45 p.m., 6:00 p.m., 6:05 p.m. 6:30, p.m., 6:40 p.m., 7:00

p.m., 7:30 p.m., 7:37 p.m., and 8:00 p.m. (ECF 212-3 at 288-96.) At 6:30 p.m., he stated

“I’ll sit in this chair all night, this doesn’t bother me, I’m fine.” (Id. at 293, 300.) At 7:30

p.m., he was heard yelling at officers, stating “I’m suing you personally Cole, I’m

coming after you and your job.” (Id. at 300.) By 7:37 p.m., he told medical staff to call the

doctor and tell them that an officer was “personally messing with [his] P.T.S.D. and

whatever happens is not [his] problem.” (Id.) He was taken out of the restraint chair at

9:18 p.m. (Id. at 301.)




                                                15
       The next day, on April 30, 2014, Mayweather-Brown refused his morning asthma

medications. (ECF 212-3 at 303.) At 2:30 p.m. that day, mental health staff attempted to

talk with him about his behavior that led to his placement on suicide watch. (Id. at 311.)

He admitted to threats of self-harm, said he was not suicidal, and did not need to be on

suicide watch. (Id.) He blamed his threats of self-harm on jail officers because they

triggered his P.T.S.D. (Id.) Mayweather-Brown showed the mental health staff worker a

plastic spoon and said he was going to harm himself. (Id.) He then proceeded to make

cutting actions at his wrist with the spoon. (Id.)

       At 2:50 p.m. that day, Mayweather-Brown requested that he be placed in the

restraint chair. (ECF 212-3 at 310.) He refused to turn over his plastic spoon to jail

officers. (Id.) At 3:10 p.m., he yelled to Nurse Emily Emery that he was going on a

hunger and water strike. (Id. at 309.) Twenty minutes later, Katherine Brown, a mental

healthcare worker, spoke with Mayweather-Brown, who was yelling and wanted to

know why he was on suicide precautions. (Id. at 311.) Brown responded that he was on

suicide precautions due to the threats of self-harm that he had made the previous day.

(Id.) This caused him to escalate his behavior and he threatened to bang his head against

a railing, saying “what are you going to do to stop me?” (Id.) He also stated that he was

being discriminated against. (Id.) At 4:00 p.m., Mayweather-Brown refused to let jail

officers restrain his right hand in the restraint chair. (Id. at 310.) He then became violent

with custody officers, made verbal threats, and began thrashing his body around in the

restraint chair. (Id.) He refused medical checks every twenty minutes while in the

restraint chair. (Id.) At 6:36 p.m., he requested that medical staff check his vital signs

                                              16
and clean a cut on his right shoulder. (Id. at 312-13.) Medical staff attended to his needs

and noted he was eating and drinking water so his hunger and water strike had ended.

(Id.)

        On April 30, 2014, Mayweather-Brown underwent a self-harm initial assessment.

(ECF 212-3 at 314.) Mental health staff noted he made suicidal statements to jail officers

after he became upset that he could not make copies. (Id.) He informed Mary Marcus, a

mental healthcare worker, that he was not suicidal and denied saying anything related

to self-harm. (Id. at 315.)

        The next day, on May 1, 2014, a 11:30 a.m., jail officers observed Mayweather-

Brown attempting to harm himself. (ECF 212-3 at 323.) They tried to place him in the

restraint chair but he became combative and spit at them. (Id.) He then grabbed the

officers’ hands and tried to twist and break their fingers. (Id.) Mayweather-Brown hit

the officers with his knees and attempted to use his head as a weapon. (Id.) After being

placed in the restraint chair, he threated officers, saying “I’m going to f*** you up! Stop

touching me, I’ll kill you! You don’t have a soul.” (Id. at 339.)

        That same day while he was still in the restraint chair, Dr. Foster examined

Mayweather-Brown to access his chronic asthma. (ECF 212-3 at 329-31.) He noted that

Mayweather-Brown’s biggest hurdle to his health was himself and he would be

healthier if he were compliant with his medications. (Id.) Brown also followed up with

him and noted the incident began when he was given a normal sack lunch instead of a




                                             17
special lunch. 3 (Id. at 336-37.) Mayweather-Brown reported that he is unable to control

himself when his anger is triggered. (Id.) He requested that medical staff, mental health

staff, and jail officials develop treatment plan to respond to his behavior. (Id.)

       On May 2, 2014, Mayweather-Brown was given his medication at which time he

informed the medical staff that he would not take the medication and would not give it

back. (ECF 212-3 at 341, 345.) He was also examined for complaints of a strained neck

and he was given an ice pack. (Id. at 342-44.) At 5:25 p.m., Mayweather-Brown refused

to return the ice pack and stated that “the officer over there pissed me off so I’m not

giving this back and [I am] going to eat it.” (Id. at 349.) At 8:10 p.m., while a nurse

examined him, he stated to her “Nurse, look I am cutting myself. Nurse, I am harming

myself aren’t you going to do anything?” (Id. at 349.) The nursing staff was advised that

they should not enter his cell because of his hostility toward them, which increased his

anger. (Id.)

       At 9:00 p.m. that same day, a nurse observed Mayweather-Brown in his cell with

a small metal object that he was using to make small lacerations to his left arm. (ECF

212-3 at 345-46.) He requested that the nurse clean and bandage his cuts, but jail staff

advised the nurse not to enter the cell as long as he had the piece of metal. (Id.) He

refused to give jail officers the piece of metal and appeared agitated and combative. (Id.)

Several hours later at 11:00 p.m., a nurse observed Mayweather-Brown yelling at a jail

officer stating, “I don’t like your face Goodwin, you make me agitated.” (Id. at 345.) The



       3 Mayweather-Brown was given a special lunch the day before, in response to his threat of a
hunger strike. (ECF 212-3 at 336-37.)

                                                  18
nurse gave him Tylenol and allergy medicine in a cup, but he took the cup, dumped the

water out, and kept the medication. (Id.) He stated, “I’m not taking these meds and I’m

not giving the cup back, you guys can come in and get it.” (Id.) However, jail officers

did not enter the cell to retrieve the medication or the cup. (Id.)

       On May 3, 2014, Dr. Foster discontinued Mayweather-Brown’s Tylenol and

allergy medication because he refused to take the medications the day before. (ECF 212-

3 at 345, 351.) At 1:25 a.m., a nurse was called to examine Mayweather-Brown. (Id. at

353.) He reported that he had been banging his head on the wall and, as a result, had a

headache and experienced blackouts. (Id.) The nurse explained she could not enter his

cell and provide care until he calmed down. (Id.) At 2:21 a.m., Mayweather-Brown

requested Ativan and Geodon and took these medications. (Id.) He also stuck his left

arm out of the slot in his door and allowed a nurse to clean and bandage ten superficial

cuts on his arm. (Id.) At 4:12 a.m., jail officers informed the nursing staff that he had

refused his breakfast and announced he was going on a hunger strike. (Id.) At 6:20 a.m.,

Mayweather-Brown refused his dinner and said he would not drink any water. (Id.)

However, he later drank 120 milliliters of water. (Id.)

       At 2:10 p.m. on the same day, Mayweather-Brown ate ten percent of his lunch

and asked to speak with mental health staff regarding his hunger strike. (ECF 212-3 at

357-58.) The nursing staff observed him making verbal threats against the medical and

jail staff. (Id.) At 4:45 p.m., he consumed two Boost supplements. (Id.)

       On May 5, 2014, Mayweather-Brown refused to take Geodon. (ECF 212-3 at 359.)

Between 1:10 p.m. and 2:30 p.m., he became very upset that he was being given

                                             19
nutraloaf 4 instead of normal meals and stated he would remain on a hunger strike until

he got regular food. (Id. at 360, 365.) He was then given two Boost supplements, which

he drank. (Id. at 360.) Mayweather-Brown still had the metal object that he used to cut

his arm on May 2, 2014. (Id.) He was told that he would not be moved to level-three

suicide watch until he surrendered the piece of metal. (Id.) At 3:40 p.m., he was moved

from level-two suicide watch to a level-three suicide watch because he remained calm

all day. (Id. at 360, 363.)

        On May 6, 2014, Mayweather-Brown requested that he return to general

population. (ECF 212-3 at 367.) He acknowledged that he allowed people to get under

his skin and then acted out to prove them right. (Id.)

        On May 8, 2014, at 6:00 p.m., Mayweather-Brown requested his asthma inhalers.

(ECF 212-3 at 372.) The nurse told him that he no longer had an “as needed” order and

would have to wait until he had a medical pass. (Id.) At 6:50 p.m., Mayweather-Brown’s

cellmate alerted medical staff that he was unresponsive. (Id.) Nursing staff arrived and

observed him sitting on the floor with no signs of respiratory distress. (Id.) He refused

to answer any questions until he received his inhalers. (Id.) The nurse allowed him to

use his inhaler, even though he was not showing any signs of respiratory distress. (Id.)

Mayweather-Brown put in a request for health care, complaining of extreme neck pain

due to the jail officers’ use of force. (Id. at 373.) His neck was examined; however, there

was no swelling. (Id.) He was prescribed Tylenol for muscle aches. (Id.)



        4Nutraloaf is a food like meatloaf in texture that is served to inmates who have misbehaved that
does not require the use of utensils.

                                                   20
       On May 9, 2014, Mayweather-Brown was placed on suicide watch because he

made suicidal statements, which he later denied. (ECF 212-3 at 375.) After being placed

on suicide watch, he engaged in a series of self-injury behaviors. (Id.)

       On May 10, 2014, Mayweather-Brown complained that he had a torn ligament in

his neck and stated he should not have to be triaged because he was allegedly injured

by jail officers’ use of force. (ECF 212-3 at 378.) He was given Tylenol for his neck pain

and had no behavioral issues on May 10, 2014. (Id. at 381-82.)

       On May 11, 2014, Mayweather-Brown was compliant with his medications

except for the Geodon. (ECF 212-3 at 383.) He stated he had chronic migraines, which he

had never complained about before, and asked for medication. (Id.)

       The next day, on May 12, 2014, someone placed a call from the intercom system

in Mayweather-Brown’s cell to inform prison staff that someone was thinking of

suicide. (ECF 212-3 at 385.) Both Mayweather-Brown and his cellmate denied making

the call and the inmates were placed on suicide watch. (Id.) Mayweather-Brown was

later observed sitting on his bunk and singing. (Id. at 387.)

       On May 13, 2014, Mayweather-Brown told mental health staff that he was highly

agitated because he felt things at the jail should be done differently. (ECF 212-3 at 388.)

He was loud and demanding at that time. (Id.)

       Two days later, on May 15, 2014, Mayweather-Brown refused to take Geodon.

(ECF 212-3 at 393.) He was later placed on suicide watch at his request. (Id. at 394.) He

stated he was angry and did not want to his behavior to escalate. (Id.) He also indicated

that he did not want to be housed in the K-42 pod (mental health unit) any longer. (Id.)

                                             21
       On May 16, 2014, Mr. Mayweather-Brown told Mr. Yoder that he did not have

any suicidal ideation, and he requested to be on suicide watch so that he could clear his

head. (ECF 212-3 at 397.) Mr. Mayweather-Brown said that he felt too confined in the K-

42 pod (the mental health unit) and requested placement in general population. (Id.)

       At 1:30 p.m. on May 17, 2014, Mayweather-Brown became agitated and verbally

threatened others. (ECF 212-3 at 401-02.) He stated that he “is suing all of medical and

none of you mother******* will have anything left when I’m done with ya.” (Id.) He then

began throwing paper, tubes of toothpaste, and other items through the tray slot in his

door. (Id.) Mayweather-Brown also began squirting water from the toilet using a glove

and was aiming at jail and medical staff, and electronic equipment. (Id.) He requested

Ativan and after taking it, he was calm and laughing with other inmates. (Id.)

       The next day, on May 18, 2014 at 8:10 a.m., Mayweather-Brown was seen

sleeping in his cell with no behavioral issues. (ECF 212-3 at 413-14.) At 11:00 a.m., he

began flooding his cell and yelling “I will hit my head against this wall until I’m put in

the chair!” (Id.) He initially refused a vital sign check that morning but allowed the

medical staff to take his vital signs at 11:55 a.m. (Id.) He drank thirty-two ounces of

water at 11:55 a.m., and eight ounces of water at 12:25 p.m. (Id.) Mayweather-Brown

then yelled “I am going to make sure to stay in this chair until first shift! Ya’ll wanna

learn how to do what I do? This video will be on YouTube, take a lesson from me. I can

tear this place down! I already know how I’m gonna get outta this chair. Now I’m

hydrated, b******! It’s on! Cooley, you’re a b****.” (Id.) He continued yelling at jail and

medical staff as well as other inmates and broke a railing while in the restraint chair.

                                             22
(Id.) At 5:00 p.m., he complained of sudden headaches after being placed in the restraint

chair earlier in the day. (Id. at 407-09.) Nursing staff provided him with Tylenol. (Id.) He

made a similar complaint around 9:00 p.m. (Id. at 413.)

        On May 19, 2014, Yoder followed-up with Mayweather-Brown and noted he had

been more stable until the last ten days, when he had two separate instances on suicide

watch. (ECF 212-3 at 415-17.) His behavior had escalated over the last forty-eight hours,

but he was currently calm and rationale. (Id.) Yoder noted that he saw little desire on

the part of Mayweather-Brown to change his behavior. (Id. at 415-19.) He assessed

Mayweather-Brown as being narcissistic, anti-social, and made everyone miserable if he

did not get what he wanted. (Id.)

        The next day, on May 20, 2014, Mayweather-Brown refused to take his morning

medications. (ECF 212-3 at 423.) At 10:15 a.m., he was briefly placed in the restraint

chair. (Id. at 424.) After being released to his cell at 10:18 a.m., he ripped his shirt and

banged his head against the windows. (Id.) Mayweather-Brown also began cutting his

wrist with a piece of a comb. (Id. at 429.) At 11:00 a.m., Yoder observed him after he was

placed on suicide watch. (Id. at 426-27.) He noted that Mr. Mayweather-Brown had

verbalized suicidal ideations to jail officers, and this was his third time on suicide watch

in two weeks. (Id.) Yoder noted that he was hostile about a multitude of perceived

injustices and that it was his view that the only way to respond to these injustices was

to act out. (Id.)

        Between 1:00 p.m. and 2:00 p.m. on May 20, 2014, Brown, a mental healthcare

worker, met with Mayweather-Brown while he was on level-two suicide watch. (ECF

                                              23
212-3 at 425.) Brown reported that he had been making superficial cuts to his left arm

using a piece of plaster he picked off his cell wall. (Id.) He believed that he was being

treated unfairly because he was only allowed to have the safety smock and safety

blanket in his cell with him. (Id.) However, he admitted that he tore the smock before it

was taken away from him. (Id.) Mayweather-Brown also threw his lunch tray at the wall

and urinated on the floor of his cell. (Id. at 425.) He then requested a clean cell and a

blanket. Id. He was told that he would need to remain calm for a period before jail

officers would move him to another cell. (Id.) He would also need to refrain from

harming himself before he would be given a blanket. (Id.) At 2:15 p.m., Mayweather-

Brown began making superficial cuts to his neck and stated that he wanted to bleed

everywhere. (Id. at 425, 428-29.) Nursing staff noted he had superficial scratches to his

neck but none of them were actively bleeding. (Id. at 428.) Three hours later at 5:21 p.m.,

Mayweather-Brown called out for medical staff to clean his wounds, but he would not

surrender the paint chip to jail officers and continued to scratch himself. (Id. at 432.) He

was told that he would be treated after he stopped scratching himself. (Id.) At 8:30 p.m.,

a nurse was able to clean and bandage the cuts on his arm. (Id. at 433.)

       On May 21, 2014, Mayweather-Brown refused to take his morning medications.

(ECF 212-3 at. 434.) He spoke with mental health staff and explained that his behavior

the night before was predicated on the fact that he had not been able to file charges

against an officer who had injured him while he was being placed in the restraint chair.

(Id. at 439-41.) At 6:20 p.m., he told a nurse that if he was not triaged, he would stab

himself in the neck. (Id. at 438.) He was then observed holding a broken plastic spoon in

                                             24
his hands. (Id.) He stated that he was upset because his neck was sore since he did not

get a mat to sleep on until 11 p.m. the night before. (Id.) Because he was told that a

nurse would not be available to triage him immediately, he continued to scream and

threatened to hurt himself. (Id.) Yoder then advised jail officers to remove the plastic

spoon from his cell and keep him on level-two suicide watch. (Id.) At 7:30 p.m., he was

observed holding pieces of ripped blanket that had been tied together. (Id. at 437.) He

was persuaded to hand over the strings and ripped blanket and admitted he behaved

this way so that he others would listen to him. (Id.)

       The next day, on May 22, 2014, Yoder followed up with Mayweather-Brown on

suicide watch. (ECF 212-3 at. 445-46.) He reported that he wanted to return to the K-42

unit because “it’s going to be a long weekend, and I will need my mattress.” (Id. at 446.)

At 5:50 p.m., a nurse applied bandages to his scratched forearm. (Id. at 447.) At 9:30

p.m., Mayweather-Brown told a nurse that Dr. Robbins was going to clear him from

suicide watch and return him to the general population. (Id.)

       In late May 2014, Mayweather-Brown continued to be treated by jail officials. For

example, on May 23, 2014, Dr. Robbins met with him and renewed his Geodon

prescription. (ECF 212-3 at 449-50.) Several days later, on May 27, 2014, Yoder met with

Mayweather-Brown and discussed his anxiety over his sister spending his social

security checks and asked Yoder to call his sister to find out about the money. (Id. at

449-50.)

       In June 2014, Mayweather-Brown refused medical treatment and was placed on

suicide watch. For example, on June 4, 2014, after refusing to allow medical staff to treat

                                             25
him, he signed a refusal of treatment form. (ECF 212-3 at 465.) A day later, on June 5,

2014, Mayweather-Brown was referred to a medical provider due to his non-compliance

with his Ativan and Geodon. (Id. at 466.) Next, on June 22, 2014, at 9:00 p.m., he

announced over the intercom that he wanted to kill himself and was subsequently

placed on level-two suicide watch. (Id. at 469, 470.)

       The next day, on June 23, 2014, Mayweather-Brown refused to take his morning

medication. (ECF 212-3 at 471.) That morning, he had a conflict with his cellmate about

who would have time outside of the cell. (Id. at 474.) Mayweather-Brown asked to be

placed on suicide watch so that he could be moved out of his housing unit. (Id.) He did

not express any threats of self-harm. (Id. at 475.)

       On June 24, 2014, Mayweather-Brown once again refused to take his morning

medication. (ECF 212-3 at 477.) He asked to be taken off of suicide watch but was told

that he would be kept on suicide watch for another twenty-four hours. (Id. at 479.)

       On June 24, 2014, Yoder met with Mayweather-Brown and noted he did not

exhibit any dangerous behavior and did not verbalize suicidal ideations. (ECF 212-3 at

481.) Yoder planned to transition him to the K-42 pod because he would only be in the

Elkhart Jail for another week and his behavior could be managed if he were not near the

inmate with whom he had an issue. (Id. at 481-82.)

       On July 1, 2014, Mayweather-Brown left the Elkhart Jail. (ECF 212-3 at 487, 499,

503.) He returned on July 18, 2014, but he left again on July 21, 2014. (Id.) Between May

2, 2015 and May 29, 2015, he was in and out of the Elkhart Jail. (Id.)




                                             26
May 29, 2015 to January 21, 2016

       After returning to the Elkhart Jail, on May 29, 2015, Mayweather-Brown was

placed in the restraint chair from 6:30 p.m. to 7:47 p.m. because he had an altercation in

the housing pods. (ECF 212-3 at 518, 521.) The next day, on May 30, 2015 at 2:40 p.m., he

was advised jail officers that he was having suicidal thoughts. (Id. at 531.) Yoder was

informed of the situation and recommended that Mayweather-Brown be placed on

suicide watch. (Id.) At 8:50 p.m., a nurse followed up with him and he stated, “I’m fine,

I just couldn’t be in seg[regation], I can do this all day but I can’t do seg[regation].” (Id.)

       Between June 1, 2015, and June 26, 2015, Mayweather-Brown was periodically in

and out of the Elkhart Jail. (ECF 212-3 at 541.)

       On June 1, 2015, Yoder followed up with Mayweather-Brown on suicide watch

and reported he made veiled suicide threats after he was sent to segregation for being

written-up. (ECF 212-3 at 547.) He admitted that he made these threats so that he would

be housed in a unit where he could think clearly. (Id. at 548, 549.)

       On June 4, 2015, Yoder met with Mayweather-Brown while he was on suicide

watch. (ECF 212-3 at 565.) Yoder noted that he was not dangerous and that he was

angry over how he was being treated. (Id.)

       A week later, on June 11, 2015, Dr. Foster examined Mayweather-Brown. (ECF

212-3 at 571-74.) Dr. Foster noted that he had been at another facility and had recently

returned to the Elkhart Jail. (Id. at 571.) He also noted that he would make a nebulizer

available to treat Mayweather-Brown’s asthma. (Id. at 574.)




                                              27
       On June 24, 2015, Mayweather-Brown was once again placed on suicide watch.

(ECF 212-3 at 594.) Yoder noted that he was agitated by a recent court hearing and by

the denial of his request to be transferred to minimum security housing. (Id. at 593.)

       The next day, on June 25, 2015, Yoder met with Mayweather-Brown on suicide

watch. (ECF 212-3 at 595-96.) Yoder noted that he made suicide threats because he

wanted to be placed in minimum security housing. (Id. at 596.) Yoder noted that

Mayweather-Brown’s statements were primarily manipulative. (Id.)

       On June 26, 2015, Yoder followed up with Mayweather-Brown on suicide watch

at which time Mayweather-Brown expressed his irritation over his security placement.

(ECF 212-3 at 598.) He implied that he would “go off” if things did not go his way and

he would need the restraint chair. (Id.) Several days later, on June 30, 2015, Dr. Joshua

Mathew 5, a psychiatrist, conducted an initial psychiatric evaluation of Mayweather-

Brown. (ECF 212-3 at 599-601.) He initially noted that Mayweather-Brown had a history

of extreme attention-seeking behavior, manipulating others by threatening self-harm,

and uncontrollable behavior. (Id.) Mayweather-Brown told Dr. Mathew that he was

justified in acting out. (Id. at 599.) Dr. Mathew documented his antisocial personality

and impulse control disorders. (Id.) He did not assess Mayweather-Brown as having

bipolar or major mood disorders. (Id. at 601.)




         5 Dr. Mathew previously worked at Oaklawn Hospital and denied Mayweather-Brown

admission because of his aggressive behavior. But by June 2015, Dr. Mathew was working at the Elkhart
Jail and employed by Correct Care Solutions. (ECF 215-5 at ¶¶ 3, 5.)

                                                  28
       At 7:40 p.m. that same day, Mayweather-Brown told a nurse and jail officers that

he wanted to hurt himself. (ECF 212-3 at 603.) The nurse asked him to repeat himself

and he screamed at her because he had already stated he would hurt himself and did

not want to say it again. (Id.) The nurse asked him again if he was going to hurt himself

and he responded, “take it however you want.” (Id.) Mayweather-Brown then stated,

“you had better get mental health here because they are fixing to see how I can really

act and by the end of the night I will be in the restraint chair and nobody will be safe

tonight.” (Id.) Yoder was consulted and recommended that he be placed on level-three

suicide watch. (Id.) Mayweather-Brown responded by stating “the only way you will

move me is with force.” (Id.)

       On July 1, 2015, Mayweather-Brown refused his morning inhaler and Clonidine

(high blood pressure medication). (ECF 212-3 at 609.) At 1:00 a.m., he was agitated and

yelling that he was suing the jail and medical staff. (Id. at 614.) He stated that he was

suicidal earlier and should have been moved. (Id.) Jail officers did not move him

because he attempted to fight with them. (Id.) Mayweather-Brown then proceeded to

complain about his jail experience and that he planned on suing the Elkhart Jail. (Id.)

Yoder met with Mayweather-Brown at 12:00 p.m. and documented that, on the

previous day, he made suicidal threats and superficial cuts to his wrists with a spoon.

(Id. at 610, 613-14.) Yoder noted that Mayweather-Brown acted out when he perceived

that he was being mistreated. (Id. at 610.) He described in meticulous detail for Yoder

why he was the victim and stated, “don’t you understand I might say anything if I’m

pissed off?” (Id. at 612, 614.)

                                             29
        On July 2, 2015, Mayweather-Brown was placed in the mental health unit. (ECF

212-3 at 617.) However, he was unhappy about the placement because he thought he

deserved to be placed in “minimum security.” (Id.) Yoder noted that he had been only

marginally compliant with his medication and was typically non-complaint if he was

angry. (Id.) Yoder advised Mayweather-Brown that to be reconsidered for placement in

different housing he would need to remain stable for over thirty days. (Id.) He

responded stating “Gary, you know that will never happen.” (Id.)

        Three days later, on July 5, 2015, Mayweather-Brown refused to take his morning

medication. (ECF 212-3 at 618.) The next day, on July 6, 2015, he refused his Clonidine

(id. at 619), and, on July 7, 2015, he also refused to be triaged for his back pain, (id. at

620).

        On July 8, 2015, Mayweather-Brown expressed suicidal ideation because he was

angry about his housing placement. (ECF 212-3 at 622.) He was placed on level-three

suicide watch and he told Yoder that “When I’m pissed I might say something. I’m not

going to hurt myself.” (Id. at 624.) The next day, on July 2015, Mayweather-Brown

refused his Clonidine. (Id.)

        On July 10, 2015, at 6:00 p.m., while inside his cell, Mayweather-Brown yelled to

a nurse that he was going to hang himself and then placed a piece of fabric against is

throat. (ECF 212-3 at 626.) The nurse reported that he was irrational, yelling obscenities,

and inconsolable. (Id.) Mayweather-Brown assaulted two jail officers and was placed on

level-three suicide watch. (Id.) At 7:40 p.m., he requested to be seen for back pain. (Id. at

625.) An examination showed that he had no outward signs or symptoms of pain or

                                               30
difficulty with movement. (Id.) Dr. Foster did not issue any new orders as Mayweather-

Brown was already taking Tylenol. (Id.)

       On July 12, 2015, Mayweather-Brown was angry because he was given ground

chicken instead of chicken nuggets, refuse his lunch tray, and asked to be given a new

tray. (ECF 212-3 at 630.) That day, he also covered the inside of his cell window with

paper. (Id.)

       The next day, on July 13, 2015, Mayweather-Brown made suicidal threats to jail

officers and remained on suicide watch. (ECF 212-3 at 632.) He told Yoder that he got

“pissed when he is disrespected and not given what it right.” (Id.). Yoder opined that he

acted out because he could get more attention and create more conflicts with jail

officers. (Id.) Yoder documented that he had not seen Mayweather-Brown seriously

contemplate suicide. (Id.) Then, on July 14, 2015 and July 16, 2015, he again refused to

take his medication. (Id. at 633-34.)

       On July 17, 2015, Yoder followed up with Mayweather-Brown on suicide watch

and noted there had been less conflict since he was placed in the mental health unit.

(ECF 212-3 at 636.) Yoder opined that Mayweather-Brown was struggling to find things

to complain about in his unit. (Id.) He requested that he take Clonidine at night because

it made him drowsy. (Id. at 637.) Dr. Mathew changed the order. (Id.)

       Two days later, on July 19, 2015, Mayweather-Brown refused to take his morning

asthma medication. (ECF 212-3 at 641.) At 9:30 a.m. that day, he stated that he would

hang himself because his television was not turned on. (Id. at 643.) He was then placed

on level-three suicide watch. (Id.) Jail officers escorted Mayweather-Brown to the

                                            31
medical unit where he told the medical staff they were not doing their jobs and he

threatened to file a lawsuit if they did not start doing their jobs. (Id. at 645.) He then

became aggressive and jail officers escorted him to the booking unit. (Id.) At 9:50 a.m.,

Mayweather-Brown was placed in the restraint chair. (Id. at 645-46.) Around 9:55 a.m., a

nurse attempted to check his feet, but he responded “you better not touch me you fat

f****** nasty a** b****, you try to take my socks and you will have to do a use of force.

You better not touch me. Quit provoking me.” (Id. at 649.)

       By 10:00 a.m. that day, Mayweather-Brown was able to get out of the shoulder

restraints of the restraint chair and stated, “I told you I’d be out of them in [three]

minutes.” (ECF 212-3 at 649.) He continued yelling and threatening jail officers, but they

managed to place him back in the shoulder restraints. (Id.) At 10:10 a.m., a nurse

attempted to take his vital signs at which time he stated, “you better not talk to me,

you’re not supposed to talk to me, don’t talk to me.” (Id. at 649-50.) By 10:25 a.m.,

Mayweather-Brown demanded another nurse. (Id. at 650.) He was verbally abusive to

the nurse and told her not to touch him or talk to him. (Id.) At 10:30 a.m., Mayweather-

Brown continued to be verbally aggressive and called a jail officer a “f****** idiot.” (Id.)

He next told jail officer officers that he had a right to put his hands on them if he felt

threatened. (Id. at 650.) Mayweather-Brown was removed from the restraint chair and

mental health staff overheard him say that he was not suicidal and should be cleared

from suicide watch. (Id. at 648.) At 12:10 p.m., he told jail officers he was not going to

hurt himself. (Id.) They gave him back his property and a new shirt because he had

ripped the one, he was wearing. (Id.)

                                              32
        On July 20, 2015, Yoder met with Mayweather-Brown on suicide watch and

documented that the previous day’s incident was like other incidents where he

escalated conflict with jail officers. (ECF 212-3 at 652-53.) Yoder released him from

suicide watch and placed him in the mental house housing unit. (Id.)

        The next day, on July 21, 2015, Yoder stated that Mayweather-Brown’s behavior

was not indicative of a suicidal tendency but instead was strictly behavioral. (ECF 212-3

at 654.) Yoder noted he took great joy and pride in proving that he could get out of the

restraint chair stating that “they couldn’t control me in super max and you can’t control

me either.” (Id.) Yoder also noted Mayweather-Brown’s statement that “I have been

waiting for you to go after me. I intend to make your lives miserable, and you will have

to constantly deal with me from here on out.” (Id.) Here, Yoder indicated that he would

continue to instigate episodes with staff, and he enjoyed the constant attention.” (Id. at

654.)

        At 11:10 a.m. on July 22, 2015, Mayweather-Brown was placed in the restraint

chair because of his aggressive behavior and verbal threats. (ECF 212-3 at 660.) In this

regard, he stated to one jail officer that “I’ve already got [ten] lawsuits goin’ against

you.” (Id. at 660.) Mayweather-Brown was offered medical attention every fifteen

minutes, but he refused it. (Id. at 157, 159, 660). At 1:25 p.m., a nurse offered him water

and he responded “no, f*** you!” (Id. at 656, 661.) Yoder followed-up with Mayweather-

Brown on suicide watch and noted that, given his persistent pattern of hostility, Dr.

Mathew would need to evaluate whether he could be released from suicide watch. (Id.

at 663.)

                                             33
       The next day, on July 23, 2015, Mayweather-Brown met with Dr. Mathew and

Brown. (ECF 212-3 at 667). Mayweather-Brown requested the meeting because he

wanted a treatment plan that would help him. (Id.) Mayweather-Brown explained that

he had an anger addiction as a youth and that it worked for him in most settings. (Id.)

He stated his anger stems from being denied those things for which he has an

entitlement. (Id.) He described becoming angry when he is ignored and when others are

not accountable for their actions. (Id.) Mayweather-Brown said he is not suicidal and

does not want to die. (Id.) He indicated he is a person who is popular and considered to

be a leader. (Id.) Mayweather-Brown explained that he wanted counseling to “know

[himself] better. (Id.) He mentioned that a counselor should stand up for what is right

and take a stand for him when he is right. (Id.) Mayweather-Brown felt he want to

change the system because he had been treated unfairly and believed a “good

counselor” would help him do that. (Id.)

       That same day, Dr. Mathew recommended that Mayweather-Brown be housed

separately—and not with his peers—because of the risk of conflict. (ECF 212-3 at 672.)

He noted that there was no environment that would be completely safe for him and he

was determined to harm himself and then blame jail officers. (Id.) Dr Mathew did not

believe that a restraint chair or padded cell would be any safer than his current cell, but

physical intervention from jail officers increased the risk of harm to Mayweather-Brown

and the jail staff. (Id.) He recommended a hands-off approach to treatment and noted

Mayweather-Brown’s prognosis was quite poor. (Id.) Dr. Mathew further indicated that




                                            34
he should have mental health worker visits to be “listened to” during which he can

discuss his issues. (Id.)

        On July 23, 2015, Dr. Mathew also met with Perry to establish a hands-off

approach to manage Mayweather-Brown for his own safety, and for the safety of jail

officers and healthcare staff. (ECF 212-5 at ¶ 11.) The hands-off approach was not

created to allow Mayweather-Brown to harm himself. (Id.) To the contrary, Dr. Mathew

decided on this hands-off approach by analyzing his past behavior and determining

that his behavior escalated any time medical and jail staff tried to intervene or tried to

control his environment. (Id.) Dr. Mathew determined that a hands-off approach was

best because he thought it would be the best way to prevent Mayweather-Brown from

attempting to harm himself or harming others. (Id.)

        At 11:42 a.m. on July 23, 2015, Mayweather-Brown threatened to start “hitting

his head on the wall.” (ECF 212-3 at 665-66.) Jail officers were able to observe what he

was doing through the camera in his cell and saw him cover the window of his cell with

paper and his sleeping mat. (Id.) At 12:30 p.m., he called for medical staff and when

Nurse Emery responded, he threw a large cup of water on her. (Id. at 664-65.) Nurse

Emery asked him if he needed medical attention and he responded “No, I don’t. Get

away from me.” (Id.) At 9:41 p.m., he asked for Tylenol because his back was hurting.

(Id. at 665.)

        On July 24, 2015, Mayweather-Brown was released from suicide watch. (ECF 212-

3 at 685.) Yoder released him based on Dr. Mathew’s new treatment protocol. (Id.) At

12:15 p.m., he broke the light fixture in his cell, held up a piece of glass to the nurse, and

                                             35
stated “I’m going to swallow this.” (Id. at 689-90.) The nurse asked Mayweather-Brown

to repeat himself, but he simply smiled and walked away. (Id.) He was then moved to

another cell for his own safety. (Id.) At 2:00 p.m., Mayweather-Brown refused medical

treatment for a small cut to his wrist and told the nurse “I don’t want you to treat this,

just want you to document.” (Id. at 688.) At 3:50 p.m., jail officers were told he had

swallowed glass, but one officer told the nursing staff to disregard the alleged incident

because he did not have any glass in his cell. (Id. at 689.)

        Two days later, on July 26, 2015, at 12:00 p.m., Mayweather-Brown told Nurse

Elizabeth Rodriguez “Don’t come near me, I will spray you, I will spray anyone that

comes near me!” (ECF 212-3 at 692.) Nurse Rodriguez observed him waving a plastic

container with urine. (Id.) At 1:00 p.m., Nurse Rodriguez witnessed him throw a cup of

urine at a jail officer. (Id.)

        On July 31, 2015, Yoder documented that Mayweather-Brown was permanently

housed in the booking unit and was permitted to be out of his cell one hour a day, but

he must be accompanied by jail officer. (ECF 212-3 at 701.) Due to this arrangement, he

had had fewer episodes of conflict and had not acted out for a week. (Id.)

        On August 5, 2015, Mayweather-Brown refused to take Clonidine. (ECF 212-3 at

707.) At 12:30 p.m., he was escorted to the medical unit for a breathing treatment

because he was wheezing and had shortness of breath. (Id. at 709.) Dr. Foster ordered

Prednisone (anti-inflammatory medication). (Id.) At 1:10 p.m., a nurse responded to a

report that Mayweather-Brown cut his arm with glass he found in his cell. (Id. at 714.)

Nurse Emery examined his arm and found four superficial abrasions on his inner right

                                              36
forearm. (Id.) She cleaned and bandaged his arm and then he stated, “pretty soon, it’s

gonna be my neck.” (sic) (Id.) Mayweather-Brown was placed on suicide watch, but he

had to stay in his cell and jail officials checked him every fifteen minutes. (Id. at 712-15.)

At 2:50 p.m., he asked medical staff to retrieve the glass fragments from his cell. (Id. at

715.) A nurse arrived and Mayweather-Brown handed her five small glass fragments.

(Id.)

        The next day, on August 6, 2015, Brown followed up with Mayweather-Brown

on suicide watch. (ECF 212-3 at 716-18.) He denied any suicidal ideation or plan and

talked about the injustices of his treatment by jail staff. (Id. at 717.) He indicated that

mental health staff needed to train jail officers on the proper way to treat him. (Id.) He

became irritated when Brown told him that she could not serve as an advocate for those

things he thought he deserved but instead she could listen to him. (Id.) Brown noted

that his risk for suicide was low. (Id.)

        On August 7, 2015, Mayweather-Brown told Brown that he did not need to be on

suicide watch. (ECF 212-3 at 721.) She noted that he had been calm and stable for about

thirty-six hours. (Id.) At 1:30 p.m., Brown released Mayweather-Brown from suicide

watch. (Id. at 722.)

        Three days later, on August 10, 2015, Mayweather-Brown refused to take his

Clonidine. (ECF 212-3 at 725.) At 12:10 p.m., it was reported that he had something tied

around his neck. (Id. at 726.) Brown arrived at his cell and observed him sitting under a

blanket. (Id.) Jail officers entered the cell and Brown could see that he was holding a

piece of fabric from his mattress cover. (Id.) Mayweather-Brown stated that he was

                                              37
angry because he did not have a haircut and had not had access to the law library. (Id.)

He then placed the strip of fabric around his neck and refused to give the strip of fabric

to jail staff. (Id.) They decided to leave Mayweather-Brown in his cell and closely

observed him. (Id.) Brown reasoned that his behavior was related to his placement in

administrative segregation where he had fewer privileges. (Id.) He later backed off from

his self-harm behaviors. (Id.) At 3:10 p.m., Mayweather-Brown reported that he had cut

himself with glass. (Id. at 728.) A nurse arrived and cleaned and bandaged two to three

of his superficial abrasions on his inner left wrist. (Id.) He would not surrender the piece

of glass he used to harm himself. (Id.)

       On August 11, 2015, Mayweather-Brown asked to speak with Brown. (ECF 212-3

at 729.) They discussed his behavior on August 10, 2015, and he said he was angry, but

he was not contemplating death or dying. (Id. at 729.) Mayweather-Brown told Brown

that the mental health staff was responsible for changing the jail’s policies and

procedures. (Id.) Brown responded that her job was to help him change his behaviors

even though he was not interested in changing those behaviors. (Id.) He said that he

needed special accommodations to deal with his P.T.S.D. and then he became verbally

abusive to Brown, calling her a “b****.” (Id.) Brown ended the session with him and he

said he was going to kill himself as staff left his cell. (Id.) Jail officers subsequently

checked on him frequently. (Id.)

       Three days later, on August 14, 2014, Mayweather-Brown said he no longer

wanted to talk with the mental health staff. (ECF 212-3 at 734.) He admitted he made

suicidal statements or gestures when he got angry. (Id.) Brown noted that he would

                                               38
remain housed in a cell with a camera in the booking unit and items he used to harm

himself would routinely be taken from his cell when he showered. (Id.) At 2:42 p.m.,

Mayweather-Brown once again announced that he intended to kill himself. (Id. at 736.)

He ripped the top of his uniform and stated he was going to hang himself. (Id.) He

apparently was upset because he did not get his allotted time in the law library that

day. (Id.) At 3:15 p.m., Brown placed him on level-three suicide watch. (Id.) Nurse

Emery recommended that he be checked every fifteen minutes because he covered the

window and camera in his cell. (Id.) At 4:30 p.m., Mayweather-Brown relinquished the

ripped piece of fabric to jail officials. (Id.) Brown recommended he remain on level-three

suicide watch and he could not use while on suicide watch. (Id.)

       On August 17, 2015, Yoder met Mayweather-Brown on suicide watch. (ECF 212-3

at 739-40.) He admitted he was angry that he could not go to the law library. (Id.) Four

days later, on August 21, 2015, Yoder met with Mayweather-Brown again and noted he

had no significant change in his presentation. (Id. at 747-48.) Yoder noted that he voiced

his concern about his rights not being honored by jail officers. (Id. at 748.) He exhibited

rage and a tremendous sense of entitlement. (Id.) Mayweather-Brown reiterated that the

jail officers “trigger[ed his] P.T.S.D.” (Id.)

       On August 24, 2015, Yoder followed up with Mayweather-Brown, who was

extremely hostile because he thought that mental health staff was giving into the jail

officer’s expectations. (ECF 212-3 at 750.) He yelled at Yoder for not doing a “damn

thing.” (Id.) He was further angered by the fact that the mental health staff no longer

opened the door when they spoke with him. (Id.)

                                                 39
       A day later, on August 25, 2015, Dr. Mathew met with Mayweather-Brown, who

was angry because he would not open the door to speak with him. (ECF 212-3 at 751-

53.) Mayweather-Brown yelled at Dr. Mathew during most of their visit, and stated he

was being abused by jail officers, which worsened his P.T.S.D. (Id. at 751.) He refused to

talk about medication and stated he wanted to be treated like everyone else. (Id.) Dr.

Mathew noted that Mayweather-Brown had no insight into his behavior, had a sense of

entitlement, and was demanding. (Id.) He said he would subpoena Dr. Matthew and

would sue many jail officers for his ineffective treatment. (Id.) Dr. Mathew had no new

treatment recommendations. (Id. at 753.)

       Between September 1, 2015 and September 30, 2015, Mayweather-Brown was

periodically in and out of the Elkhart Jail. (ECF 212-3 at 770.)

       On September 1, 2015, Mayweather-Brown assaulted a jail officer by knocking

him to the ground and gaining control of his taser. (ECF 212-3 at 776-77.) Another jail

officer wrestled the taser away from Mayweather-Brown and then subdued him. (Id.)

After he was returned to his cell, he began yelling that he had back pain and needed

medical attention. (Id.) Dr. Foster saw Mayweather-Brown belligerently kicking and

pounding on the door of his cell. (Id.) Mayweather-Brown recounted the incident with a

nurse expressing the pride he felt when he assaulted the officer and then threatened

more violence. (Id.) Dr. Foster’s opined that his back pain did not constitute a serious

medical condition and his prescribed Tylenol was adequate to alleviate his pain. (Id.)

The next day, on September 2, 2015, he complained to mental health staff that jail




                                             40
officers characterized him as being dangerous; however, they had no evidence to

support their claim. (Id. at 778.)

       At the beginning of September 2015, Mayweather-Brown refused to take his

medication. For example, on September 3, 2015, he would not take his morning

medication because he was “being lazy.” (ECF 212-3 at 780.) On September 7, 2015, Mr.

Mayweather-Brown refused his morning asthma medications. (Id. at 786.)

       On September 11, 2015, mental health staff discussed Mayweather-Brown’s

memory about his past emotional feelings and his inability to capture those feelings in

the present. (ECF 212-3 at 792.) He then asked, “does that mean I’m a sociopath?” (Id.)

Three days later, on September 14, 2015, he once again refused his evening asthma

medications, stating that he did not want to be harassed. (Id. at 801.)

       On September 15, 2015, at 4:40 p.m., Mayweather-Brown told jail officers that he

was going to hang himself because he wanted to be out of his cell more often and at

different times of the day. (ECF 212-3 at 802.) Dr. Mathew recommended close

observation, but that staff should remain as hands-off as possible so as not to escalate

the situation. (Id.) At 7:45 p.m., the nursing staff was advised that Mayweather-Brown

wanted to cut his head off. (Id. at 805.) He was then placed on observation. (Id.)

       The next day, on September 16, 2015, at 3:45 a.m., Mayweather-Brown was given

his morning inhaler. (ECF 212-3 at 812.) He took the inhaler, held it for a second, and

then handed it back to the nurse. (Id.) Yoder followed up with him about his recent

suicide threats. (Id. at 806-807.) He told Yoder that he “just gets pissed off sometimes.”

(Id.) Yoder noted that Mayweather-Brown was angry over a decision regarding his jail

                                            41
time. (Id. at 807.) He noted that the primary incident that month entailed his physical

assault on a rookie jail officer, after which the nursing and mental health staff were not

permitted to be in the same room with him without a jail officer. (Id. at 808.) He

assumed responsibility for the incident and spent his time complaining. (Id.) At 10:30

p.m., Mayweather-Brown reported to the medical unit for his evening medications. (Id.

at 814.) He did not seal his lips around the inhaler and talked during his nebulizer

treatment. (Id.)

        On September 17, 2015, Mayweather-Brown refused to use his morning inhaler.

(ECF 212-3 at 817.) At 1:00 p.m., Nurse Emery educated him on the proper use of

inhalers and nebulizer treatment as well as the potential complications of incorrect use

of these devices. (Id.) Mayweather-Brown responded that “I’ve been an asthmatic for

[twenty years], I know how to use an inhaler.” (Id.) At 10:15 p.m., a nurse noticed that

Mayweather-Brown was complaining of chest pain. (Id. at 818-19.) He was examined

and given acid reflux medication, which he refused to take. (Id. at 818-19, 821.) About a

week later, on September 23, 2015, he again refused to take his morning medications.

(Id. at 822.)

        On October 3, 2015, Mayweather-Brown was given his evening inhaler. (ECF

212-3 at 847.) He put the inhaler in his mouth but did not push the button. (Id.) The

nurse asked him if he had used the inhaler and he responded, “Yes ma’am.” (Id.)

        Two days later, on October 5, 2015, Dr. Mathew met with Mayweather-Brown

and noted he maintained his usual tirade about being treated differently. (ECF 212-3 at

862-64.) He requested additional time to talk with mental health staff and Dr. Mathew

                                            42
counseled him on how to best use his time with mental health. (Id. at 864.) He then

became angry and defensive and Dr. Mathew ended the meeting. (Id.)

        On October 8, 2015, Mayweather-Brown took his evening medication. (ECF 212-3

at 865.) He then walked to the back of his cell, threatened Lieutenant Cole and stated

“[c]ome get them, I’m not taking them.” Two days later, on October 10, 2015, he hit his

head on his bunk. (Id. at 878-79.) A nurse later observed a small laceration on his head.

(Id.)

        On October 12, 2015, at 3:20 a.m., Mayweather-Brown refused his medications

because he was upset that no treatment was ordered for his head injury. (ECF 212-3 at

882.) The nurse recounted Dr. Foster’s instructions that he take Tylenol as needed and

keep the area clean and dry. (Id.) Mayweather-Brown responded that “you guys are all

incompetent and stupid. None of you do your job. I am going to get [an] infection in the

spot on my head. I am filing a grievance on all of you.” (Id. at 884.) The nurse asked him

if he would like to fill out a form to see the doctor, and he replied, “That doctor is

stupid as h***.” (Id.) At 8:30 a.m., Mayweather-Brown told one of the nurses that he was

upset because he had not been scheduled for an emergency visit to see a doctor after he

hit his head. (Id. at 884.) He then threatened to “call the medical board and the nursing

board.” (Id.) The nurse examined his head and found no break in the skin, no redness,

and no swelling. (Id.) She asked him what treatment he wanted for his head and he

stated, “you are all incompetent.” (Id.) A few days later, on October 15, 2015, Dr. Foster

attempted to examine Mayweather-Brown’s head, but he refused the examination. (Id.




                                             43
at 887.) Next, on October 16, 2015, Yoder met with Mayweather-Brown and noted he

had not had any recent outbursts. (Id. at 888-89.)

        On October 22, 2015, at 5:30 p.m., Mayweather-Brown again announced that he

intended to kill himself. (ECF 212-3 at 895.) At the time, he was holding a piece of torn

cloth in his hands. (Id.) Per Dr. Mathew’s instructions, Yoder indicated that he should

not be placed on suicide watch. (Id. at 896.) At 10:15 p.m., the nursing staff was

contacted because jail officers had used pepper spray on Mayweather-Brown. (Id. at.

897.) When nurses arrived, he refused to allow officers to handcuff him stating “it is

medicals duty to treat me and since the officers decided to do this to me, they have to

follow through with it and get me out so I can be treated. They can’t just leave me in

here.” (Id. at 899.) He then shouted “Cole f***** up when he sprayed me. They should

have to come in here and get me.” (Id. at 897.) The nurse noted that Mayweather-Brown

was standing at the door of his cell and was exhibiting no signs of distress. (Id. at 899.)

The nurse told him that until he allowed jail officers to handcuff him, he could not be

treated. (Id.) At 10:52 p.m., Mayweather-Brown stated that he was busy trying to hang

himself. (Id. at 899.) He had also once again covered the window and camera in his cell.

(Id.)

        Toward the end of October 2015, Mayweather-Brown once again refused to take

his medications. (ECF 212-3 at 900, 902, 904.) On October 28, 2015, between 11:45 a.m.,

and 4:45 p.m., he was in and out of the restraint chair and was able to break out of it

multiple times. (Id. at 905, 914, 919.) He also refused medical care. (Id. at 905, 906-913.)

At 10:05 a.m., Mayweather-Brown stated that he was bleeding and required medical

                                              44
care. (Id. at 920.) Nurse Emery noted he had two superficial lacerations to his inner left

wrist. (Id.) However, Mayweather-Brown was verbally threatening and declined

medical treatment after he had requested it. (Id.) He eventually allowed a nurse to clean

and bandage his lacerations. (Id.) At 7:30 p.m., a nurse was called to his cell to attend to

another cut he had made to his arm. (Id. at 917.) Mayweather-Brown had tied a rag

around his arm to make the veins pop out and then had made a small cut to his wrist

with a paper clip. (Id.) The nurse removed the rag, cleaned the wound, and applied a

bandage. (Id.)

       On October 29, 2015, at 4:00 a.m., Mayweather-Brown was given his morning

asthma inhaler. (ECF 212-3 at 930-31.) He took the inhaler, threw it to the back of his

cell, and stated “come and get it now.” (Id. at 930.) The jail officer was able to talk him

into giving back the inhaler. (Id.) At 2:30 p.m., Mayweather-Brown refused medical

treatment for the superficial wound on his left wrist, stating “I’m gonna call you when

it’s bad enough.” (Id. at 925.) He was attempting to hurt his wrist using the sink. (Id. at

903.) Jail officers informed the nurse staffing that he would not open his cell unless he

needed stitches or urgent medical care. (Id.) At 2:45 p.m., Mayweather-Brown again

informed the medical staff that he was bleeding, and the nurse observed a small,

superficial laceration to his inner left wrist. (Id.) Five minutes later, at 2:50 p.m., he

would not allow Dr. Foster to look at the wound to his left wrist and stated, “I’m taking

care of it.” (Id. at 926, 930.) Dr. Mathew then placed Mayweather-Brown on suicide

watch. (Id. at 927-928, 930.)




                                               45
       At 3:35 p.m. on October 29, 2015, Mayweather-Brown refused medical care for

the wounds to his wrist, and stated “I’m not done, so they don’t need [to be] cleaned

yet.” (ECF 212-3 at 923.) He requested to be seen by the nurse in twenty minutes. (Id. at

930.) By 4:00 p.m., medical staff was called to assess his wrist, but he refused medical

care stating that “Corey lied to me.” (Id. at 924.) At 4:30 p.m., Mayweather-Brown

allowed the nurse to clean the wound to his left inner wrist. (Id. at 930.) The nurse

observed a small, superficial laceration with a minimal amount of dried blood. (Id.)

Mayweather-Brown refused a bandage and stated that he may or may not attempt to

hurt himself again. (Id.)

       On October 30, 2015, Dr. Mathew met with Mayweather-Brown due to his

escalating behavior. (ECF 212-3 at 934-36.) Dr. Mathew reported that he had pushed

boundaries, been inappropriate with jail staff, and had more restrictions. (Id. at 934.)

Because he had more restrictions, Mayweather-Brown’s threats of suicide and self-

harm had escalated. (Id.) He had also been placed in the restraint chair a few times and

had chewed his way out. (Id.) Dr. Mathew opined that his behavior was highly

predictable, and he harmed himself so that he could make a case for being neglected.

(Id.) When attempts were made to treat or protect Mayweather-Brown, he immediately

sabotaged them. (Id.) Because Mayweather-Brown escalated his behavior during the

meeting, Dr. Mathew ended the meeting early, which prompted him to threaten to hang

himself. (Id.) Dr. Mathew noted that he should not evaluate Mayweather-Brown when

his behavior had escalated because it led to more adverse behavior. (Id. at 936.) Dr.




                                             46
Mathew recommended consistency and not engaging in arguments with Mayweather-

Brown. (Id.)

       Yoder followed up with Mayweather-Brown on suicide watch. (ECF 212-3 at 939-

40.) When he saw her, he stated “Yoder, you’re a f****** b****. Get the hell away from

my door.” (Id. at 940.) Yoder noted that he was unable to garnish any support from Dr.

Mathew and his motivation for clinical support was poor. (Id.) At 1:05 p.m., he refused

medical care, stating “f*** you bitch. Don’t open my door. Go away.” (Id. at 932.) By 2:03

p.m., Mayweather-Brown asked to speak with the medical staff. (Id.) Nurse Emery

arrived at his cell to speak with him to which he responded “f*** you, get away from

my door.” (Id.)

       On October 31, 2015, at 1:00 p.m., Mayweather-Brown attempted to hang himself

on the bar next to his toilet. (ECF 212-3 at 948.) Jail officers discovered him and tore

away the cloth that he had tied around his neck. (Id.) Mayweather-Brown was coughing

and hyperventilating but his vital signs were stable. (Id.) There were no abrasions,

indentations, discoloration, or swelling on his neck. (Id.) Jail officers took his belongings

and clothing for his safety, which caused him to become irate. (Id.) At 2:10 p.m., he

asked to speak to the nursing staff. (Id. at 951.) Mayweather-Brown was irate and stated,

“that mother f***** over there just watch[ed] me rip this cloth to hang myself and he just

smiled.” (Id.) He further stated, “Gary Yoder does nothing for me, I am receiving no

mental health from you at all.” (Id.) The nurse informed him that if he continued to yell,

she would walk away, and he responded that the nurse could walk away. (Id.)




                                             47
       At 4:20 p.m. on October 31, 2015, Mayweather-Brown was placed in the restraint

chair after he made numerous attempts at hurting himself. (Id. at 944, 946, 953.) At 10:30

p.m., the nurse gave him his medication and water and juice to drink. (Id. at 953.) He

told the nurse that he only wanted enough water to keep his lips moist because he

intended to be in the restraint chair until Monday and he did not want to drink too

much water because he did not want to have to get out of the chair to use the bathroom.

(Id.) He did not state why he wanted to remain in the restraint chair. (Id.)

       On November 1, 2015, just after midnight, Mayweather-Brown was released

from the restraint chair and given food, Boost, and juice. (ECF 212-3 at 954-55.) He

returned to his cell with his suicide smock and stated, “I just want to sleep now.” (Id. at

955.) At 4:50 p.m., jail officers once again placed Mayweather-Brown in the restraint

chair. (Id. at 966-67.) At that time, he stated he did not want his vital signs checked

every fifteen minutes and he agreed to sign a refusal of treatment form. (Id. at 964, 967.)

Mayweather-Brown then urinated on himself. (Id. at 967.)

       On November 2, 2015, Mayweather-Brown requested medical care because he

had chest pain but refused to allow the nurse to examine him. (ECF 212-3 at 970, 981.)

At 9:00 a.m., jail officers contacted the nursing staff and reported that he had eaten a

tube of tooth paste (2.75 grams) because “it was the right thing to do.” (Id. at 975.) At

9:24 a.m., a nurse observed Mayweather-Brown in his cell eating another tube of

toothpaste. (Id. at 978.) The nurse then contacted poison control who told her he may

vomit due to ingesting the toothpaste. (Id.) Dr. Foster ordered the nursing staff to

monitor Mayweather-Brown for vomiting. (Id. at 975.) Yoder met with him and noted

                                             48
he was agitated and hostile. (Id. at 982-83.) He also noted that Mayweather-Brown’s

behavior was attention-seeking and he had no insight into his own actions. (Id.) At 5:10

p.m., he requested a Boost supplement and antacid tablets. (Id. at 975.) He was given

both, but he refused the Boost. (Id.) At 5:20 p.m., jail officers convinced him to drink the

Boost and request a meal tray. (Id.)

       The next day, on November 3, 2015, Mayweather-Brown refused his morning

asthma medication. (ECF 212-3 at 987.) At 10:45 a.m., he reported that he was no longer

going to drink any fluids and his reason was “because he wants to.” (Id. at 993.) At 12:20

p.m., the nursing staff was called because he cut his wrist with a small piece of plastic.

(Id.) The nurse observed the cut to be superficial and only slightly bleeding. (Id.) He

refused to allow the nurse to dress the cut, saying “get away from my f****** door.” (Id.

at 988, 993.) Mayweather-Brown threatened to harm anyone who opened his cell door.

(Id. at 993.) Jail officers told the nursing staff that they were planning to remove him

from his cell and confiscate the items he was using to harm himself. (Id.) Yoder met

with Mayweather-Brown and observed that he was agitated, hostile, and unable to

accept the consequences of his actions. (Id. 989-90.) He further noted that Mayweather-

Brown’s “ability to cope is non-existent.” (Id. at 990.) Yoder noted that a meeting with

Perry, the second shift sergeant, and Dr. Mathew was needed and there “must be a line

of sight for Mayweather[-Brown] at all times.” (Id.) At the meeting, it was suggested

that he be given paper clothes to lessen the risk of self-harm. (Id.)

       On November 4, 2015, Yoder met with Mayweather-Brown. (ECF 212-3 at 995.)

He noted that he planned on meeting with Mayweather-Brown several times per week

                                             49
to allow him to vent. (Id.) The next day, on November 5, 2015, Yoder followed up again

with Mayweather-Brown and noted that he was focused on being released from suicide

watch. (Id. at 1001.) At that time, Dr. Mathew consulted with Dr. Dalmasy, the chief

psychiatrist at CCS, to review Mayweather-Brown’s recent behavior and treatment

approaches. (Id. at 1002-03.) Dr. Dalmasy acknowledged the high level of risk that

Mayweather-Brown presented at the jail, regardless of his treatment, and he expressed

his agreement with Dr. Mathew’s treatment plan for Mayweather-Brown. (Id. at 1002.)

Dr. Mathew and Dr. Dalmasy felt that Mayweather-Brown did not have a psychotic

disorder, and that his symptoms were consistent with antisocial personality and

impulse control disorders. (Id.) After consulting with Dr. Dalmasy, Dr. Mathew’s

treatment plan entailed: (1) reducing physical interventions, (2) using the restraint chair

when Mayweather-Brown engaged in self-harm, but not when he made threats or

isolated gestures, (3) taking items out of his cell since he used anything he could find to

harm himself, and (4) increasing meetings with mental health staff. (Id. at 1003.) Also, at

5:45 p.m., on November 5, 2015, Mayweather-Brown received a breathing treatment and

told the nurse he wanted to be released from level-three suicide watch and said, “I am

gonna sue all of medical for keeping me on this level-three protocol.” (Id. at 1005.)

       On November 6, 2015, Mayweather-Brown refused his morning medication.

(ECF 212-3 at 1006.) At 10:45 p.m., he bragged about eating toothpaste, stating that he

had eaten six tubes. (Id. at 1007.) The next day, on November 7, 2015, Mayweather-

Brown refused to take his evening medication. (Id at 1010.)




                                            50
       Two days later, on November 9, 2015, Mayweather-Brown saw the dentist to

have a tooth repaired. (ECF 212-3 at 1016-18.) The dentist noted that he may have

feigned tooth pain to have his tooth restored. (Id. at 1018.) Yoder met with Mayweather-

Brown, who stated he was unjustly placed on suicide watch. (Id. at 1020.) The next day,

on November 10, 2015, Yoder attempted to follow up with Mayweather-Brown but

refused to meet with Yoder, saying “Yoder, I have absolutely nothing to say to you.”

(Id. at 1024.)

       On November 11, 2015, at 8:00 a.m., Mayweather-Brown asked to meet with the

mental health staff. (ECF 212-3 at 1032.) He told them “this watch [wa]s no longer

necessary” and threatened them, saying “[m]y sister on the outside won’t take kindly to

the way I am being treated. Trust me, you will lose your license.” (Id. at 1032.) At 11:22

a.m., Mayweather-Brown began yelling for a nurse and told her that he was “fittin’ to

tie this thing around my neck if I don’t see mental health.” (Id.) Yoder then met with

him. (Id. at 1029-30.) Mayweather-Brown told Yoder that he would be calling mental

health staff constantly to attempt to get off of suicide watch. (Id. at 1030.) Yoder made it

clear that he would spend thirty minutes with him each day and Mayweather-Brown

responded “you just wait. I’ll make certain your coming to me all day long.” (Id.)

       The next day, on November 12, 2015, Yoder met Mayweather-Brown on suicide

watch. (ECF 212-3 at 1033-34.) He told Yoder to “get the f*** away from this door. You

don’t give a damn.” (Id. at 1034.) At 9:16 a.m., Mayweather-Brown asked for his inhaler.

(Id. 1037-38.) After using the inhaler, he threw it on his bunk and stated, “now you can




                                             51
bring your team in and get the mother f*****.” (Id. at 1038.) The next day, he once again

refused his morning medication. (Id. at 1040.)

         On November 16, 2015, Yoder authored a behavioral health note detailing that

Dr. Mathew did not see a need to remove Mayweather-Brown from suicide watch. (ECF

212-3 at 1051-53.) Yoder noted that Mayweather-Brown constantly demanded to be

taken off suicide watch. (Id. at 1051.) Yoder met him and he stated “Yoder, get the f***

away from my cell, you don’t know s*** and you’re a** is fired. I have no plan to talk to

you until you have your meeting.” (Id. at 1055.)

         On November 18, 2015, Yoder attempted to meet with Mayweather-Brown but

he refused to talk with him. (ECF 212-3 at 1071.) He stated “Gary, get lost. You know I

don’t want to talk to you if you aren’t getting me off level [three].” Id. The next day, on

November 19, 2015, Yoder attempted to meet with Mayweather-Brown, who stated

“Yoder, unless I’m off suicide watch, get the hell out of here. You don’t know s***.” (Id.

at 1076.)

         On November 20, 2015, Mayweather-Brown asked to be transferred to another

facility. (ECF 212-3 at 1079, 1082.) The judge agreed to transfer him to the Lake County

Jail. (Id.) Yoder spoke with Mayweather-Brown about the transfer, who responded “I’m

getting the h*** out of here, no thanks to you Yoder.” (Id. at 1082.) About three weeks

later, on December 11, 2015, Mayweather-Brown returned to the Elkhart Jail. (Id. at

1092.)

         On December 30, 2015, Yoder noted that since his trial and guilty sentence,

Mayweather-Brown’s behavior had not been problematic. (ECF 212-3 at 1113.) He

                                             52
exhibited no conflicts with his peers or jail officers and had been placed in the mental

health unit. (Id.)

       On January 1, 2016, Mayweather-Brown requested a breathing treatment. (ECF

212-3 1122-23.) The nurse informed him that he would do the breathing treatment in a

classroom in his unit instead of in the medical unit and he responded “you don’t know

what you are talking about, shut up.” (Id.) He then began insulting jail officers and the

nurse. (Id.) After being belligerence with the officers, they decided to take him to the

medical unit, where he did his breathing treatment without issue. (Id.)

       On January 4, 2016, Mayweather-Brown refused to take his morning medication.

(ECF 212-3 at 1124.) At 9:45 p.m., nursing staff set up a nebulizer breathing treatment

for him in a classroom in his unit. (Id. at 1128.) He responded by unplugging the

nebulizer machine, moving it to the other side of the room, and saying “I told them that

if I had to take my treatments down here that I would break the machine. I’m going to

break this f****** machine now. No, I will not give it back to you.” (Id.) He was then

confronted by jail officers and a physical altercation ensued during which he scratched

and spit at officers. (Id. at 1128, 1130.) After the physical altercation. he made suicidal

statements. (Id. at 1128.) Mayweather-Brown was placed on level-two suicide watch. (Id.

at 1126.) He refused his evening medications and stated to the nurse “I don’t want to

see you b****. If you come by my door again, I’ll piss on you. I w[ant] a different nurse.

Come by my door against and I’ll piss on you b****.” (Id. at 1125, 1128.) He further

stated “If you sign a refusal, I’ll go to the nursing board and take your license and I’ll

have my family come after you too. You’re going to get sued b****.” Id.

                                              53
         The next day, on January 5, 2016, Dr. Mathew met with Mayweather-Brown.

(ECF 212-3 at 1130.) He noted Mayweather-Brown had been doing well until he threw a

fit the day before. (Id.) Dr. Mathew recounted that he seemed to be scared when he was

in his housing unit and acting out may have been a way for him to return to a cell in the

booking unit. (Id.) He considered placing Mayweather-Brown on level-three suicide

watch, but with paper scrubs so he could not make his typical self-harm gestures. (Id. at

1132.) Ultimately, Dr. Mathew decided to keep him on a level-two suicide watch. (Id. at

1136.)

         On January 8, 2016, Mr. Mayweather-Brown remained on level-two suicide

watch and Perry decided to give him a mattress. (ECF 212-3 at 1165.)

         On January 12, 2016, Mayweather-Brown asked to speak with the nursing staff.

(ECF 212-3 at 1181.) Nurse Emery reported that he was agitated and raised his voice

with another nurse because he did not want to remain on suicide watch. (Id.) He was

upset because he had a cold and wanted to schedule an urgent appointment with the

doctor. (Id. at 1183.) He stated that he would “have . . . . Robin’s license, Dr. Foster’s

license and Gary’s license. (Id. at 1181.) Mayweather-Brown said that if he remained on

suicide watch, he would “make everyone’s lives hell for the next [seven] days.” (Id. at

1181, 1183.)

         On January 13, 2016, Mayweather-Brown refused to take his morning

medication. (ECF 212-3 at 1187.) About a week later, on January 21, 2016, Mayweather-

Brown was transferred to an IDOC facility. (ECF 212-2 at ¶ 5.)




                                              54
PRELIMINARY MOTIONS

       Before the court addresses the merits of the parties’ summary judgment motions,

several motions filed by Mayweather-Brown must be addressed.

       Mayweather-Brown has filed a motion to strike (ECF 271) a portion of the

defendants’ briefs and evidence – specifically, arguments and records that suggest that

Mayweather-Brown suffered from a behavior problem instead of a mental health

problem. It is the function of the Court, with or without a motion to strike, to carefully

review the evidence and to eliminate from consideration any argument, conclusions,

and assertions unsupported by the documented evidence of record offered in support

of the statement. See, e.g., S.E.C. v. KPMG LLP, 412 F.Supp.2d 349, 392 (S.D.N.Y. 2006);

Sullivan v. Henry Smid Plumbing & Heating Co., Inc., No. 04 C 5167, 05 C 2253, 2006 WL

980740, at *2 n.2 (N.D. Ill. Apr. 10, 2006); Tibbetts v. RadioShack Corp., No. 03 C 2249, 2004

WL 2203418, at *16 (N.D. Ill. Sept. 29, 2004); Rosado v. Taylor, 324 F.Supp.2d 917, 920 n.1

(N.D. Ind. 2004). Mayweather Brown’s motion will be denied, but the court notes that,

in ruling on a motion for summary judgment, the court considers only relevant

evidence that would be admissible at trial. See Woods v. City of Chicago, 234 F.3d 979, 988

(7th Cir. 2000). The court is able to sift through the evidence and to consider each piece

under the applicable federal rules, thus there is no need to address Mayweather-

Brown’s motion to strike and it will be denied.

       Mayweather-Brown has filed several motions (ECF 277; 280; 287) seeking a

preliminary ruling on the admissibility of documents. With these motions,

Mayweather-Brown has presented a report from the Elkhart County Detention Center

                                              55
regarding events occurring on January 27, 2014 (ECF 277 at 6); several documents

obtained through a request for public records (ECF 280-1); and two reports concerning

his competency to stand trial (ECF 287-1). It would be premature for the court to decide

issues of admissibility at this juncture. Motions in limine should be filed after all

dispositive motions have been ruled upon and a trial date has been set. Accordingly, the

motions for determination of admissibility will be denied, but – in light of Mayweather-

Brown’s status as a pro se litigant, the documents have been considered in connection

with the pending summary judgment motions. These motions (ECF 277; 280; 287) will

be denied.

       Mayweather-Brown filed two motions (ECF 278; 289) asking the court to take

judicial notice of two cases: Indiana Protection and Advocacy Services Commission v.

Commissioner, No. 1:08-cv-01317-TWP-MJD, 2012 WL 6738517 (S.D. Ind. Dec. 31, 2012);

and In re: the mental commitment of M.P., 510 N.E.2d 645 (Ind. 1986). A court may take

judicial notice of adjudicative facts if they are generally known within the territorial

jurisdiction of the trial court or capable of accurate and ready determination by resort to

resources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201. The court

has considered the cases that Mayweather-Brown presents, but it is not necessary to

take judicial notice of the cases. These motions (ECF 278; 289) will be denied.

       Mayweather-Brown filed a motion (ECF 279) asking the court to rule on his

motion seeking judicial notice (ECF 278). While Mayweather-Brown’s case is important,

so are the other cases filed in this court. His case is not the only one before this court. It




                                              56
takes time to accurately review and justly rule on each filing. Doing that is delayed by

filing unnecessary motions like this one. Therefore, the motion (ECF 279) will be denied.

STANDARD OF REVIEW

       Pursuant to Fed. R. Civ. P. 56(a), summary judgment is appropriate “if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” The party seeking summary judgment “bears

the initial responsibility of informing the district court of the basis for its motion and

identifying” the evidence which “demonstrate[s] the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Substantive law

determines which facts are material; that is, which facts might affect the outcome of the

suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

party asserting that a fact cannot be or is genuinely disputed must support the assertion

by “citing to particular parts of materials in the record” or show “that the materials

cited do not establish the absence or presence of a genuine dispute, or that an adverse

party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).

       In ruling on a motion for summary judgment, the court must view all facts in the

light most favorable to the nonmoving party. Anderson, 477 U.S. at 255. The court will

not “make credibility determinations, weigh the evidence, or decide which inferences to

draw from the facts; these are jobs for a factfinder.” Payne v. Pauley, 337 F.3d 767, 770

(7th Cir. 2003). Summary judgment is not a substitute for a trial on the merits or a

vehicle for resolving factual disputes. Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920

(7th Cir. 1994). Instead, the court’s sole task in ruling on a motion for summary

                                             57
judgment is “to decide, based on the evidence of record, whether there is any material

dispute of fact that requires a trial.” Payne, 337 F.3d at 770. If a reasonable fact finder

could find in favor of the nonmoving party, summary judgment may not be granted. Id.

Nevertheless, a party opposing summary judgment may not rely on allegations or

denials in his or her own pleading, but rather must “marshal and present the court with

the evidence she contends will prove her case.” Goodman v. Nat'l Sec. Agency, Inc., 621

F.3d 651, 654 (7th Cir. 2010). Furthermore, where the parties file cross-motions for

summary judgment, the court must consider each motion; but despite the parties’

agreement that no genuine dispute of material fact exists, the court can deny all motions

if the parties do not establish their rights to judgment as a matter of law. Grabach v.

Evans, 196 F. Supp. 2d 746, 747 (N.D. Ind. 2002).

ANALYSIS

Inadequate Medical Care Claim

       Mayweather-Brown moves for summary judgment asserting that the Defendants

violated his constitutional rights by allowing him to inflict harm upon himself while he

was a pretrial detainee at the Elkhart Jail. (ECF 202 at 1.) He claims he was “gravely

disabled” and “seriously mentally ill” while housed at the jail but was deprived of

adequate mental health and medical care, which allowed him to repeatedly engage in

acts of self-harm and suicide. (Id.) Mayweather-Brown claims there was a policy

orchestrated by jail officials to deprive him of much needed medical care. (Id.) This

policy caused him extreme psychological and emotional damage, and physical injuries

during his incarceration at the jail. (Id.) He claims the Defendants worked in concert to


                                              58
develop policies to provide him with substandard treatment and care. (Id. at 3.)

Mayweather-Brown states that, when he complained he felt suicidal or wanted to harm

himself, they would allow him to attempt to carry out his plan. (Id.) In other words, he

states he was a danger to himself and the Defendants failed to protect him from himself.

(Id.) Mayweather-Brown further asserts that he should have been placed in a state

mental hospital, but the Defendants refused to do so. (Id. at 3-4.)

       The Defendants have responded to Mayweather-Brown’s motion for summary

judgment by filing cross-motions for summary judgment in which they assert there are

no genuine issues of material fact as to his alleged inadequate medical claim. (ECF 210;

213.) In this regard, the Defendants contend that Dr. Mathew spent a significant amount

of time and effort developing and implementing an appropriate “hands-off” treatment

plan for Mayweather-Brown with the goal of keeping him and all those around him

safe. (ECF 211 at 2, 8-12.) They next assert that Yoder, a licensed clinical social worker,

provided daily mental healthcare services to Mayweather-Brown by counseling him,

monitoring his destructive behavior, and following Dr. Mathew’s treatment plan to

protect him. (Id. at 12-14.) They further claim that Yohn, the Health Services

Administrator, was simply the office administrator and did not provide any care to

Mayweather-Brown. (Id. at 6-8.) Finally, the Defendants contend that Lieutenant Bigler

and Captain Perry reasonably relied on Dr. Mathew’s treatment plan as well as the

medical and treatment advice of the CCS staff to ensure that Mayweather-Brown’s

mental health needs were met. (ECF 214 at 8.)




                                             59
       Mayweather-Brown’s constitutional rights “as a pretrial detainee are derived

from the Due Process Clause of the Fourteenth Amendment.” Burton v. Downey, 805

F.3d 776, 784 (7th Cir. 2015). “[M]edical-care claims brought by pretrial detainees under

the Fourteenth Amendment are subject only to the objective unreasonable inquiry

identified in Kingsley. Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018) (citing

Kingsley v. Henderickson, 135 S.Ct. 2466, 2472 (2015)). The inquiry for assessing a due

process challenge to a pretrial detainee’s medical care entails two steps. Id. at 353. The

first step, which focuses on the intentional conduct of the defendants, “asks whether the

medical defendants acted purposefully, knowingly, or perhaps even recklessly when

they considered the consequences of their handling of [the plaintiff’s] case.” Id. A

showing of negligence or even gross negligence will not suffice. Id. The second step asks

whether the challenged conduct was objectively reasonable. Id. at 354. This requires a

court to “focus on the totality of facts and circumstances faced by the individual alleged

to have provided inadequate medical care and to gauge objectively—without regard to

any subjective belief held by the individual—whether the response was reasonable.”

McCann v. Ogle Cty., Ill., 909 F.3d 881, (7th Cir. 2018). The objective reasonableness

standard requires more than medical malpractice and “the state-of-mind-requirement

for constitutional cases remains higher.” Miranda, 900 F.3d at 353.

       Dr. Mathew

       With respect to Dr. Mathew, Mayweather-Brown argues that Dr. Mathew was

the architect of the “hands-off” treatment plan implemented on July 23, 2015, which he

specifically created to deny him adequate medical and mental health care at the Elkhart

                                              60
Jail. (ECF 232-1 at 8.) He asserts that Dr. Mathew “took a one size fit[s] all approach” to

his mental healthcare treatment “even when the result was a matter of life and death.”

(Id. at 39.) He states that Dr. Matthew failed to provide an “objective level of mental

health evaluations and medication” that he believed were warranted. (Id.) Next, he

claims that Dr. Mathews ignored the fact that he refused to take his medications

because Dr. Mathew “did not care.” (Id.) Mayweather-Brown found Dr. Mathew’s

treatment plan to be so “cursory” that it amounted to no treatment at all and simply

constituted dangerous and “experimental” treatment which took a “gamble” on his life.

(Id. at 40.) In sum, he claims that Dr. Mathew’s “hands-off” treatment plan was

unreasonable given his multiple suicide attempts and the fact that his condition did not

improve. (Id. at 41.)

       As a psychiatrist employed by CCS, Dr. Mathew’s role within the Elkhart Jail

health care system was to diagnose inmates with behavioral and psychiatric disorders,

prescribe and manage psychiatric medication for inmates, and see inmates as needed

for acute psychiatric issues. (ECF 212-5 ¶¶ 3, 4.) Dr. Mathew created treatment plans for

inmates and advised mental health staff on how best to treat inmates, but he did not

take an active role in monitoring the day-to-day mental health care of inmates at the

Elkhart Jail. (Id. at ¶ 4.)

       On June 30, 2015, Dr. Mathew conducted an initial psychiatric evaluation of

Mayweather-Brown after he returned to the Elkhart Jail from a lengthy stay at another

facility. (ECF 212-5 at ¶ 7.) Based on Dr. Mathew’s evaluation and review of his history

of behavioral issues and manipulative behavior, Dr. Mathew diagnosed him with

                                             61
antisocial personality and impulse control disorders and prescribed Clonidine. (Id.) Dr.

Mathew noted that Mayweather-Brown manipulated jail officers by threatening self-

harm and often asked to be placed in a restraint chair or on suicide watch. (Id.) He also

documented that there is no approved or effective treatment for antisocial personality

disorder. (Id.) Several hours later, Mayweather-Brown refused his medication and

expressed suicidal ideation that he had not communicated to Dr. Mathew during the

initial evaluation. (Id. at ¶ 8.)

       On July 23, 2015, Dr. Mathew met with Mayweather-Brown and noted that,

during the past month, he had asked to be placed in the restraint chair only to wiggle

out of it, had instigated conflicts with other inmates by spraying them with detergent,

and had covered his cell with water while also throwing it at jail officers. (ECF 212-5 at

¶ 10.) Dr. Mathew recognized that Mayweather-Brown frequently used threats of self-

harm to manipulate jail officers and medical staff for attention, or to get those things he

wanted. (Id.) While most of his attempts to harm himself were minor and superficial,

Dr. Mathew acknowledged that he was much more likely to hurt himself or others if jail

officers or medical staff entered his cell to either restrain him or redirect his behavior.

(Id.) He recognized that Mayweather-Brown’s dangerous behavior escalated when he

received attention or intervention from staff. (Id.) Dr. Mathew indicated that

Mayweather-Brown should be housed by himself and that staff should refrain from

intervening with him unless he was actively harming himself. (Id.) He recommended a

“hands-off” treatment plan approach due to the risk of injury caused by physical

intervention and instructed jail officers to ignore Mayweather-Brown’s taunts and

                                             62
threats. (Id.) Dr. Mathew assessed Mayweather-Brown’s prognosis as being quite poor

because he did not anticipate him choosing to or being able to modify his behavior. (Id.)

      That same day, Dr. Mathew met with Perry, administrators, jail staff, and mental

health staff to review and establish the new “hands-off” treatment plan. (ECF 212-5 at ¶

11.) Dr. Mathews presented the treatment plan to staff as consisting of: (1) reducing

physical interventions, (2) using the restraint chair when Mayweather-Brown engaged

in self-harm, but not when he made threats or isolated gestures, (3) taking items out of

his cell since he used anything he could find to harm himself, and (4) increasing

meetings with mental health staff. (Id. at ¶ 10.) He explained that this treatment plan

was developed not to deny Mayweather-Brown mental health care, but to deliver his

mental health care to him in such a way that would minimize the chance that he would

escalate his behavior and harm himself and others. (Id. at ¶ 11.) In other words, Dr.

Mathew explained that his treatment plan was designed to prevent Mayweather-Brown

from attempting to harm himself or others. (Id.) Far from being a do-nothing plan, as

Mayweather-Brown suggests, the plan was designed to provide measured responses to

his outbursts to avoid provoking acts of suicide and self-harm.

      From July through October of 2015, Dr. Mathew noted that Mayweather-Brown

continued to engage in predictable patterns of behavior, including manipulating others.

(ECF 212-5 at ¶¶ 12-17.) Dr. Mathew met with Mayweather-Brown regularly and each

meeting ended with him shouting, cursing, and arguing with Dr. Mathew. (Id. at ¶¶ 12,

15-17.) On October 29, 2015, Dr. Mathew met with Mayweather-Brown because of his

escalating behavior. (Id. at ¶ 17.) He observed that Mayweather-Brown typically

                                            63
threatened suicide and superficially harmed himself to fabricate an argument that he

was being neglected, and then refused or sabotaged any attempts by medical staff to

treat his injuries or protect him from harm. (Id.) The meeting ended early because

Mayweather-Brown refused to communicate, at which point he threatened to hang

himself. (Id.) As a result of this meeting, Dr. Mathew recommended that jail staff refrain

from arguing with Mayweather-Brown, minimize reactive treatment, and limit the use

of physical restraint to episodes of acute patient safety issues. (Id.)

       On November 5, 2015, Dr. Mathew consulted with Dr. Dalmasy, the chief

psychiatrist at CCS, regarding Mayweather-Brown’s treatment plan and documented

their conversation. (ECF 212-5 at ¶¶ 18, 19.) Dr. Mathew and Dr. Dalmasy both agreed

that the biggest risk of harm to Mayweather-Brown was not self-harm or suicide but

physical intervention from jail officers because he sought to escalate physical conflicts

with them. (Id.) Both doctors recommended that Mayweather-Brown not be given any

items in his cell as he has frequently used any item at his disposal to harm himself and

manipulate others. (Id.)

       While Mayweather-Brown complains that Dr. Mathew improperly created a

customized treatment plan to deal with his mental health issues, he has failed to

articulate how an individualized treatment plan violated his constitutional rights. Far

from being unconstitutional, it is common practice for doctors—including

psychiatrists—to create individualized treatment plans for their patients. He also argues

that Dr. Mathew’s treatment plan was tantamount to a policy or custom, which was

created to deny him adequate medical and mental healthcare. But that contention is

                                              64
belied by the record in this case as Mayweather-Brown’s medical records and Dr.

Mathew’s affidavit show that he received an unusually high amount of personalized

attention from the medical and mental health staff. The record evidence establishes that

Dr. Mathew’s treatment plan for Mayweather-Brown was designed to keep him safe,

manage his volatile behavior, and minimize his chances that he would seriously hurt

himself or others. An analysis of Dr. Mathew’s care of Mayweather-Brown shows that

he expended considerable effort in keeping him safe and his recommendations were

designed to reduce the frequency and severity of Mayweather-Brown’s behavioral

issues. Thus, contrary to Mayweather-Brown assertion that Dr. Mathew violated his

constitutional rights by allowing him to inflict harm upon himself, his treatment plan

was specifically tailored to address Mayweather-Brown’s behavioral issues and mental

health problems by minimizing the severity and number of his suicide attempts and

reducing his chances of hurting himself and others.

      While Mayweather-Brown claims Dr. Mathew’s “hands-off” treatment plan was

objectively unreasonable, he has not provided this court with medical evidence or an

alternative treatment plan that he believes would have more appropriately addressed

his behavior and mental health issues. In other words, he has not provided this court

with information regarding what he believes the proper course of treatment would

have been given his circumstances. He has also neither moved for the appointment of

counsel nor the appointment of an expert in this case. And case law instructs that

Mayweather-Brown has the initial burden of production “to inform the district court

why a trial is not necessary.” Smith v. Hous. Auth. of S. Bend, No. 3:09-CV-330, 2015 WL

                                           65
1486808, at *2 (N.D. Ind. Mar. 31, 2015) (citing Modrowski v. Pigatto, 712 F.3d 1166 (7th

Cir.2013)). In other words, the requirements imposed on the moving party “are not

onerous” when it is the nonmovant who “bears the ultimate burden of persuasion on a

particular issue.” Id. Here, Mayweather-Brown has produced no evidence to show that

Dr. Mathew’s “hands-off” treatment approach was objectively unreasonable.

       In sum, Dr. Mathew recognized that Mayweather-Brown posed very little risk of

harming himself because most of his suicide threats subsequent to the July 23, 2015,

implementation of Dr. Mathews’ treatment plan, were empty and his incidents of self-

harm were superficial and in direct response to not getting something he wanted. As

stated, Dr. Mathew reasoned that he was much more likely to hurt himself or others

when jail or medical staff intervened unnecessarily. Mayweather-Brown would use any

item, including suicide smocks, suicide blankets, mattresses, and even paint chips to

threaten to harm himself in order to provoke a response. With these factors in mind, Dr.

Mathew created a treatment plan of close observation and advised jail staff to only

intervene when necessary so as to prevent Mayweather-Brown from harming himself or

others. Given the record in this case, the court concludes that no reasonable fact finder

could find that Dr. Mathew’s medical care and treatment plan were objectively

unreasonable.

       Gary Yoder

       Mayweather-Brown argues that Yoder, a licensed clinical social worker, violated

his constitutional rights because he knew that he faced a serious risk of danger if he did

not receive adequate medical care at an appropriate facility, but he did nothing to help


                                            66
him. (ECF 232-1 at 28.) Instead, he claims that Yoder simply turned a blind eye by

implementing Dr. Mathew’s “hands-off” treatment plan and “passively endorsed” the

unconstitutional plan of treatment. (Id. at 29, 30.) Thus, according to Mayweather-

Brown, because Yoder periodically reviewed his mental health status, he knew he

required more “intense psychiatric treatment” outside of what the Elkhart Jail staff

could provide him. (Id. at 30-31.)

       On March 21, 2014, Yoder, became involved in Mayweather-Brown’s care. (ECF

212-7 at ¶ 5.) Mayweather-Brown had arrived at the jail on March 20, 2014, and

attempted suicide three times in his first twenty-four hours at the jail. (Id.) At that time,

he also verbalized the fact that he intended to drown himself in the toilet and bang his

head on the floor to injure himself. (Id.) He had also injured an officer by punching and

biting him. (Id.) That evening, Mayweather-Brown dismantled an intercom speaker in

his cell and tied the wires around his neck. (Id.) Given his suicidal and violent behavior,

Yoder consulted with Dr. Mathew, who worked at Oaklawn Hospital before working

for Elkhart Jail, to request that Mayweather-Brown be admitted for inpatient psychiatric

care. (Id. at ¶ 6.) However, Dr. Mathew refused to admit him because Oaklawn was not

equipped to manage his violent behavior. (Id.)

       From March 2014 to June 2014, Yoder met with Mayweather-Brown, sometimes

as often as every hour, to assist him during his acute mental crises, place him on suicide

watches, order suicide smocks and blankets, monitor his medications, and counsel him

on ways to combat his dangerous behaviors. (ECF 212-7 at ¶¶ 7-10, 13, 14, 16-22, 25.)

However, Mayweather-Brown was not always receptive to Yoder’s attempts to help

                                             67
him with his behavioral issues. (Id.) Nonetheless, the record in this case establishes that

Yoder continued to advocate for Mayweather-Brown’s well-being and acted reasonably

to ensure his safety during this period. (Id.)

       When Mayweather-Brown returned to Elkhart Jail in May 2015, Yoder was once

again involved in his mental health care on nearly a daily basis. (ECF 212-7 at ¶¶ 24-49,

51, 53-57.) He provided Mayweather-Brown with extensive counseling services,

monitored his destructive behavior, and followed Dr. Mathew’s “hands-off” treatment

plan. (Id.) However, Mayweather-Brown continued to threaten suicide, was extremely

manipulative, and placed himself, other inmates, mental health staff, and jail officers in

danger. (Id. at 59.) In January 2016, after Mayweather-Brown left the Elkhart Jail, Yoder

noted that he had been one of the most difficult inmates to treat. (Id.) He reiterated that

Mayweather-Brown had used threats of suicide and attempts at self-harm to get things

he wanted, including minor things such as turning on a television. (Id.) He noted that

staff “had to balance that knowledge with the risk that he might actually harm himself

and decide when it was appropriate to place him on suicide watch, knowing that being

placed on suicide watch made Mr. Mayweather-Brown escalate his behavior.” (Id.)

       In sum, Yoder provided Mayweather-Brown with extensive counseling,

monitored his behavior, and assisted Dr. Mathew in implementing the “hands-off”

treatment plan. Notably, Yoder also sought to obtain additional psychiatric care for

Mayweather-Brown by requesting that he be placed in a local hospital. Here,

Mayweather-Brown has produced no evidence to show that Yoder’s mental health care

was objectively unreasonable. Given the record in this case, this court finds that no

                                             68
reasonable fact finder could conclude that Yoder’s mental health care was objectively

unreasonable.

       Robin Yohn

       Mayweather-Brown next asserts that Robin Yohn violated his Fourteenth

Amendment rights because, as a nurse, she knew the risks associated with failing to get

him adequate mental health treatment. (ECF 232-1 at 33-34.) He claims she participated

in the March 21, 2014, meeting where it was established that he needed treatment at an

off-site state psychiatric facility where they were equipped to manage his behavior. (Id.

at 34.) However, she failed to ensure that his civil commitment papers were properly

filed so that he would have access to the necessary mental health treatment. (Id.)

       Yohn worked as a Health Services Administrator for CCS at the Elkhart Jail

during the relevant time period. (ECF 212-6 at ¶ 3.) In this role, Yohn provided

administrative services such as ordering medical supplies, hiring medical staff, and

maintaining nursing staff schedules. (Id. at ¶ 4.) She did not prescribe medications,

establish treatment plans, place inmates on self-harm or suicide observation, or decide

what items that inmates could have in their cells. (Id. at ¶¶ 4, 5.) Put simply, Yohn

served as the office administrator of the medical department at the jail. (Id.) While Yohn

is a registered nurse, she was never personally involved in Mayweather-Brown’s day-

to-day medical assessment or treatment. (Id. at ¶ 4.)

       Yohn’s only involvement with Mayweather-Brown, besides occasionally being

present when medical or mental health personnel were providing care, was attending

staff meetings to discuss the efficacy of his treatment plan. (ECF 212-6 at ¶ 5.) She


                                            69
attended these meetings not as a healthcare provider or a policy maker, but as an

administrative liaison between jail officers and medical staff. (Id.) Yohn’s role in these

meetings was to understand the resources required for Mayweather-Brown’s care so

that she could schedule nursing staff and allocate resources appropriately. (Id.) She did

not develop his treatment plan and did not act in her role as a registered nurse to carry

out the treatment plan. (Id.) In essence, Yohn simply managed the logistics of providing

care to Mayweather-Brown, and all other inmates at the Elkhart Jail. (Id.)

       In his deposition, Mayweather-Brown explained that he sued Yohn because “she

was the one in charge of medical” and she was present during meetings to discuss his

care. (ECF 212-4 at 34:12-19.) As stated, however, Yohn was only “in charge of medical”

to the extent that she scheduled nursing staff, ordered supplies, and responded to

grievances regarding medical issues. (ECF 212-7 at ¶ 4.) She did not treat inmates or

manage treatment plans created by the medical providers. (Id. at ¶¶ 4, 5.) Yohn did not

violate Mayweather-Brown’s constitutional rights simply by being the “head of

medical.” She also did not provide direct care to Mayweather-Brown, nor did she direct

the care that medical and mental health staff, or jail staff provided to him. (Id. at ¶ 5.)

Furthermore, Yohn testified that when she became aware that Mayweather-Brown had

either harmed himself or was going to harm himself, she notified the appropriate

medical and mental health staff so they could address the issue. (Id.) Accordingly,

because Yohn was not involved in Mayweather-Brown’ medical care, no reasonable fact

finder could conclude that she violated his constitutional rights under the Fourteenth

Amendment.

                                              70
       Steffany Bigler

       Mayweather-Brown moves for summary judgment against Lieutenant Bigler

asserting that, by failing to provide him with adequate medical care, she exposed him to

grave risks of harm, injury, and even death. (ECF 232-1 at 14.) He claims that she acted

in “concert as a governing body making decisions as a group and instructed everyone

under them to stick to the treatment plan.” (Id. at 25.) Mayweather-Brown asserts that

Bigler routinely sent memos to staff instructing them on how to treat him and ordered

staff to interfere or obstruct his mental healthcare. (Id.) He claims that Bigler recklessly

instructed staff to separate his behavior from his mental health condition. (Id. at 26.)

Mayweather-Brown also asserts that Bigler failed to respond to a court order directing

her to provide psychiatric care for him and she did not respond to his grievance about

his attempts at self-harm. (Id. at 27.) However, Bigler testified in her affidavit as follows:

“I never received a court order regarding psychiatric care of Mayweather.” (Id. at ¶ 12.)

He further asserts that Bigler instituted Dr. Mathew’s “hands off” treatment plan as a

form of administrative segregation to punish him. (Id. at 25.)

       The court’s review of the record shows that there is no evidence to suggest that

Bigler or CCS medical staff failed to provide Mayweather-Brown with appropriate

medical and mental health care from March 2014 through June 2014. First, as discussed,

the record in this case shows that Mayweather-Brown received an unusually high

amount of personalized treatment from the medical and mental health staff at the

Elkhart Jail. Next, Bigler sought to protect his well-being by increasing Mayweather-

Brown’s suicide watch level and being restrained as the need arose. (ECF 212-1 at ¶ 15;


                                             71
212-1 at 10.) And during the time he was on suicide watch, he was regularly monitored

by jail officers. (Id. at ¶ 18.) Bigler also did not issue an order to interfere with or

obstruct Mayweather-Brown’s access to healthcare, nor did she issue an order to jail

officers to ignore his serious healthcare needs. (Id. at ¶5.) However, she did instruct jail

officers not to use force against Mayweather-Brown unless they had to gain compliance

or protect him from serious bodily harm or injury. (Id. at ¶ 6.) Bigler also instructed jail

officers to contact CCS so that any injuries he sustained from his mental health issues

could be documented and evaluated. (Id. at ¶ 7.) Thus, Bigler took steps to implement

appropriate measures to safeguard Mayweather-Brown from committing suicide and to

protect him.

       Mayweather-Brown has also asserted several propositions that are not supported

by the record. For example, Bigler did not issue an order or instructions to jail officers

concerning Mayweather-Brown’s medical or mental health treatment. (ECF 212-1 at ¶

11.) Nor did she receive a court order regarding his psychiatric care. (Id. at ¶ 12.) Bigler

was also not aware that Mayweather-Brown filed a grievance at the jail about his

attempts to harm and that grievance was ignored. (Id. at ¶ 18.) While Mayweather-

Brown makes an issue about the fact that Bigler informed jail officers that his “mental

health status and disciplinary status are not the same and do not depend on each

other,” that fact is irrelevant to whether he received constitutionally adequate medical

care while he was housed at the Elkhart Jail. (ECF 212-1 at ¶ 8; 212-1 at 6.)

       In sum, Mayweather-Brown was a threat to his own safety and that of jail staff.

He engaged in altercations with jail officers and injured some of them. Mayweather-

                                               72
Brown also caused extensive damage to the Elkhart Jail and made multiple attempts at

suicide. He routinely refused medical treatment, sometimes violently. Because of his

behavior, on June 2, 2014, the Sheriff’s Department requested and obtained a court

order from the Elkhart Superior Court under Cause No. 20D02-1402-FC-48 to transfer

Mayweather-Brown to the IDOC for safekeeping. (ECF 212-2 at ¶ 8; 212-2 at 40.) Given

Bigler’s extensive role in managing and monitoring Mayweather-Brown’s medical and

mental health care during this period, no reasonable fact finder could find that the care

was objectively unreasonable.

       Furthermore, after Mayweather-Brown returned to the jail in May 2015 and until

he left in January 2016, Bigler was entitled to rely on the medical and mental health staff

to provide adequate and appropriate care to him. In other words, non-medical staff

who rely on medical experts are “entitled to relegate to the prison’s medical staff the

provision of good medical care.” Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009);

Johnson v. Doughty, 433 F.3d 1001, 1012 (7th Cir. 2006). That is what happened in this

case. Bigler reasonably relied on the CCS medical staff to make decisions regarding

Mayweather-Brown’s medical and mental healthcare issues. (ECF 212-1 at ¶ 10.) As

discussed, Dr. Mathew worked on CCS’s staff and crafted the “hands-off” treatment

plan which was specifically tailored to treat Mayweather-Brown’s mental health issues

and protect him from self-harm. Yoder along with other medical and mental health staff

worked with Mayweather-Brown to combat his mental health issues by providing him

with counseling, medication, suicide observation to keep him save, and by addressing a

myriad of daily issues. Given the substantial medical record detailing the personalized

                                            73
and daily treatment Mayweather-Brown received from the medical and mental health

staff, Bigler’s reliance on the judgment of these trained medical professionals cannot be

viewed as being objectively unreasonable. Therefore, no reasonable fact finder could

find that Bigler violated Mayweather-Brown’s Fourteenth Amendment rights.

        John Perry

        Mayweather-Brown moves for summary judgment against Captain Perry

asserting he provided him with constitutionally inadequate medical care because he

“assisted, condoned, and consented” to Dr. Mathew’s “hands-off” treatment plan. (ECF

232-1 at 18.) He next complains that Perry violated IDOC policy by ignoring the

provision of the policy that prohibits the creation and implementation of the “hands-

off” treatment plan—a plan that Mayweather-Brown believes constitutes cruel and

unusual punishment. (Id. at 20.) Furthermore, Mayweather-Brown claims that Perry’s

job duties that included “accumulat[ing] information and reports for future legal

defense” led the Defendants to “falsify medical documents and transfer paperwork.”

(Id. at 22.)

        As discussed, Mayweather-Brown was provided with constitutionally adequate

medical and mental health care while he was housed at the Elkhart Jail. Like Bigler,

Perry was entitled to rely on the professional judgment of the medical and mental

health staff who treated Mayweather-Brown. Burks, 555 F.3d at 595. To the extent,

Mayweather-Brown claims Perry violated prison policy by condoning Dr. Mathew’s

treatment plan, failure to follow policy is not a constitutional violation. Scott v. Edinburg,

346 F.3d 752, 760 (7th Cir. 2003) (“However, 42 U.S.C. § 1983 protects plaintiffs from


                                             74
constitutional violations, not violations of state laws or, in this case, departmental

regulations and police practices.”). Furthermore, Mayweather-Brown has produced no

evidence to support his contention that Perry or the Defendants’ falsified his medical

records and transfer paperwork. Therefore, there is no evidence for this court to

conclude that Perry’s conduct was objectively unreasonable given the facts in this case.

       In conclusion, Mayweather-Brown’s motion for summary judgment is denied as

to inadequate medical care claim brought pursuant to the Fourteenth Amendment and

the Defendants’ motions for summary judgment are granted as to this claim.

Conditions of Confinement Claim

       In moving for summary judgment, Mayweather-Brown also asserts that Perry,

Bigler, and Yoder failed to provide him with appropriate conditions of confinement,

including adequate clothing, bedding, and heat while housed at the Elkhart Jail in

violation of his Fourteenth Amendment rights. (ECF 202; 232.) He specifically argues

that these defendants were deliberately indifferent to his needs and subjected him to a

substantial risk of harm by denying him appropriate accommodations during those

periods he was on suicide watch and suffering from his mental illness. On the other

hand, the Defendants claim they were not deliberately indifferent to Mayweather-

Brown’s confinement needs and sought to protect him by denying him access to

blankets, clothing, and mattresses because he often used these items to attempt suicide.

(ECF 211 at 12; 214 at 15.) Here, the Defendants explain that, because they relied on the

advice of the medical and mental health staff, their conduct in removing items from




                                             75
Mayweather-Brown that he could use to commit suicide does not constitute deliberate

indifference on their part. (ECF 214 at 15.)

        On August 12, 2019, the Seventh Circuit in Hardeman v. Curran, 933 F.3d 816 (7th

Cir. 2019) held that “Kingsley’s objective inquiry applies to all Fourteenth Amendment

conditions-of-confinement claims brought by pretrial detainees.” 933 F.3d at 823.

Because the standard for conditions of confinement claims has changed, the court

denies the parties’ motions (ECF 200; 210; 213) with respect to this issue with leave to

refile a summary judgment motion addressing only the “objective unreasonableness”

standard articulated in Hardeman. 6

        Therefore, the court:

        (1) DENIES Quintin J. Mayweather-Brown’s Motion to Strike (ECF 271);

        (2) DENIES Quintin J. Mayweather-Brown’s Motion for a Preliminary Ruling on

the Admissibility of Evidence (ECF 277);

        (3) DENIES Quintin J. Mayweather-Brown’s Motion for the Taking of Judicial

Notice of Law (ECF 278);

        (4) DENIES Quintin J. Mayweather-Brown’s Motion to Rule on the Motion for

the Taking of Judicial Notice of Law (ECF 279);

        (5) DENIES Quintin J. Mayweather-Brown’s Motion for Preliminary Ruling on

the Admissibility of Newly Discovered Evidence (ECF 280);




        6The parties may, if they chose, incorporate the court’s facts in lieu of a separate Statement of
Material Facts. See N.D. Ind. L.R. 56-1(a).

                                                     76
      (6) DENIES Quintin J. Mayweather-Brown’s Motion for Admissibility of

Evidence and Motion for Preliminary Ruling on Newly Obtained Evidence (ECF 287);

and

      (7) DENIES Quintin J. Mayweather-Brown’s Motion for the Taking of Judicial

Notice of Adjudicative Facts (ECF 289).

      (8) DENIES Quintin J. Mayweather-Brown’s Motion for Summary Judgment

(ECF 200) on the issue of whether he received constitutionally adequate medical care

while housed at the Elkhart Jail in violation of the Fourteenth Amendment;

      (9) GRANTS Lieutenant Steffany Bigler, Captain John Perry, Dr. Josh Mathew,

Robin Yohn, and Gary Yoder’s Motions for Summary Judgment (ECF 210; 213) on the

issue of whether Quintin J. Mayweather-Brown received constitutionally adequate

medical care while housed at the Elkhart Jail in violation of the Fourteenth Amendment;

      (10) DENIES Mayweather-Brown’s Motion for Summary Judgment (ECF 200) on

the conditions of confinement issue with leave to refile a summary judgment motion on

this issue only utilizing the “objective unreasonableness” standard for Fourteenth

Amendment claims pertaining to conditions of confinement issues as articulated in

Hardeman v. Curran, 933 F.3d 816 (7th Cir. 2019) by October 31, 2019; and

      (11) DENIES Lieutenant Steffany Bigler, Captain John Perry, Dr. Josh Mathew,

Robbin Yohn, and Gary Yoder’s Motions For Summary Judgment (ECF 210; 213) on the

conditions of confinement issue with leave to refile a motion for summary judgment on

this issue only utilizing the “objective unreasonableness” standard for Fourteenth




                                           77
Amendment claims pertaining to conditions of confinement issues as articulated in

Hardeman v. Curran, 933 F.3d 816 (7th Cir. 2019) by October 31, 2019.

      SO ORDERED on September 30, 2019

                                                    /s/ JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                           78
